Exhibit 10.11

 

CREDIT AGREEMENT

 

THIS AGREEMENT is entered into as of May 1, 2004, by and between NATURAL
ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

 

1.1 LINE OF CREDIT.

 

(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
November 1, 2006, not to exceed at any time the aggregate principal amount of
Eight Million and 00/100 Dollars ($8,000,000.00) (“Line of Credit”), the
proceeds of which shall be used to finance Borrower’s working capital
requirements. Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of May 1, 2004 (“Line of Credit
Note”), all terms of which are incorporated herein by this reference.

 

(b) Limitation on Borrowings. Outstanding borrowings under the Line of Credit,
to a maximum of the principal amount set forth above, shall not at any time
exceed an aggregate of eighty-five percent (85%) of Borrower’s eligible accounts
receivable, plus fifty percent (50%) of the value of Borrower’s eligible
inventory (exclusive of work in process and inventory which is obsolete,
unsaleable or damaged), with value defined as the lower of cost or market value;
provided however, that outstanding borrowings against inventory shall not at any
time exceed an aggregate of Three Million Dollars ($3,000,000.00). All of the
foregoing shall be determined by Bank upon receipt and review of all collateral
reports required hereunder and such other documents and collateral information
as Bank may from time to time require. Borrower acknowledges that said borrowing
base was established by Bank with the understanding that, among other items, the
aggregate of all returns, rebates, discounts, credits and allowances for the
immediately preceding three (3) months at all times shall be less than five
percent (5%) of Borrower’s gross sales for said period. If such dilution of
Borrower’s accounts for the immediately preceding three (3) months at any time
exceeds five percent (5%) of Borrower’s gross sales for said period, or if there
at any time exists any other matters, events, conditions or contingencies which
Bank reasonably believes may affect payment of any portion of Borrower’s
accounts, Bank, in its sole discretion, may reduce the foregoing advance rate
against eligible accounts receivable to a percentage appropriate to reflect such
additional dilution and/or establish additional reserves against Borrower’s
eligible accounts receivable.

 

As used herein, “eligible accounts receivable” shall consist solely of trade
accounts created in the ordinary course of Borrower’s business, upon which
Borrower’s right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include:

 

(i) any account which is past due more than twice Borrower’s standard selling
terms;

 

CREDAGMT.CA M (12/03)    20040421030 / Page 1      62596, #6411046333          



--------------------------------------------------------------------------------

(ii) that portion of any account for which there exists any right of setoff,
defense or discount (except regular discounts allowed in the ordinary course of
business to promote prompt payment) or for which any defense or counterclaim has
been asserted;

 

(iii) any account which represents an obligation of any state or municipal
government or of the United States government or any political subdivision
thereof (except accounts which represent obligations of the United States
government and for which the assignment provisions of the Federal Assignment of
Claims Act, as amended or recodified from time to time, have been complied with
to Bank’s satisfaction);

 

(iv) any account which represents an obligation of an account debtor located in
a foreign country;

 

(v) any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;

 

(vi) that portion of any account, which represents interim or progress billings
or retention rights on the part of the account debtor;

 

(vii) any account which represents an obligation of any account debtor when
twenty percent (20%) or more of Borrower’s accounts from such account debtor are
not eligible pursuant to (i) above;

 

(viii) that portion of any account from an account debtor which represents the
amount by which Borrower’s total accounts from said account debtor exceeds
twenty-five percent (25%) of Borrower’s total accounts, except that Borrower’s
total accounts from account debtors Obesity Research, Fiber Thin and Mannatech,
Inc. shall not exceed thirty-five percent (35%) as determined by semi-monthly
report pursuant to Section 4.3.(d) below;

 

(ix) any account deemed ineligible by Bank when Bank, in its sole discretion,
deems the creditworthiness or financial condition of the account debtor, or the
industry in which the account debtor is engaged, to be unsatisfactory.

 

(c) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby or commercial letters of credit for the account of Borrower
(each, a “Letter of Credit” and collectively, “Letters of Credit”); provided
however, that the aggregate undrawn amount of all outstanding Letters of Credit
shall not at any time exceed Five Hundred Thousand Dollars ($500,000.00). The
form and substance of each Letter of Credit shall be subject to approval by
Bank, in its sole discretion. No Letter of Credit shall have an expiration date
subsequent to the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit agreements,
applications and any related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit. In such event
Borrower agrees that Bank, in its sole discretion, may debit any account
maintained by Borrower with Bank for the amount of any such drawing.

 

(d) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total

 

CREDAGMT.CA M (12/03)    20040421030 / Page 2      62596, #6411046333          



--------------------------------------------------------------------------------

outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.

 

1.2 TERM LOAN 1.

 

(a) Term Loan 1. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make a loan to Borrower in the principal amount of Seven
Hundred Thousand and 00/100 Dollars ($700,000.00) (“Term Loan 1”), the proceeds
of which shall be used for tenant improvements. Borrower’s obligation to repay
Term Loan 1 shall be evidenced by a promissory note dated as of May 1, 2004
(“Term Note 1”), all terms of which are incorporated herein by this reference.
Bank’s commitment to grant Term Loan 1 shall terminate on June 1, 2004.

 

(b) Repayment. Principal and interest on Term Loan 1 shall be repaid in
accordance with the provisions of Term Note 1.

 

(c) Prepayment. Borrower may prepay principal on Term Loan 1 solely in
accordance with the provisions of Term Note 1.

 

1.3 TERM LOAN 2.

 

(a) Term Loan 2. Bank has made a loan to Borrower in the original principal
amount of One Million One Hundred Ten Thousand and 00/100 Dollars
($1,110,000,00) (“Term Loan 2”), on which the outstanding principal balance as
of the date hereof is 683,988.27. Borrower’s obligation to repay Term Loan 2 is
evidenced by a promissory note dated as of May 2, 1996 (“Term Note 2”), all
terms of which are incorporated herein by this reference. Any reference in Term
Loan 2 to any prior loan agreement between Bank and Borrower shall be deemed a
reference to this Agreement. Subject to the terms and conditions of this
Agreement, Bank hereby confirms that Term Loan 2 remains in full force and
effect. In the event of any conflict between this Agreement and Term Note 2, the
terms of this Agreement shall control.

 

(b) Repayment. The principal amount of Term Loan 2 shall be repaid in accordance
with the provisions of Term Note 2.

 

(c) Prepayment. Borrower may prepay principal on Term Loan 2 solely in
accordance with the provisions of Term Note 2.

 

1.4 FOREIGN EXCHANGE FACILITY.

 

(a) Foreign Exchange Facility. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility {the
“Foreign Exchange Facility”) under which Bank, from time to time up to and
including May 1, 2005 will enter into foreign exchange contracts for the account
of Borrower for the purchase and/or sale by Borrower in United States dollars of
foreign currencies designated by Borrower; provided however, that the contract
limit shall not at any time exceed an aggregate of One Million Seven Hundred
Thousand United States Dollars (US$1,700,000.00). No foreign exchange contract
shall be executed for a term which extends beyond May 1, 2006. Borrower shall
have a “Delivery Limit” under the Foreign Exchange Facility not to exceed at any
time the aggregate principal amount of Zero United States Dollars (US$0.00) with
PVD (“Payment versus Delivery”) which will require Borrower to provide funds
before the currency is delivered and this will eliminate the 1 or 2 business day
settlement period and mitigate settlement risk. All foreign exchange
transactions shall be subject to the additional terms of a Foreign Exchange
Agreement, dated as of May 1, 2004 (“Foreign Exchange Agreement”), all terms of
which are incorporated herein by this reference.

 

(b) Settlement. Each foreign exchange contract under the Foreign Exchange
Facility shall be settled on its maturity date by Bank’s debit to any deposit
account maintained by Borrower with Bank.

 

CREDAGMT.CA M (12/03)    20040421030 / Page 3      62596, #6411046333          



--------------------------------------------------------------------------------

1.5 INTEREST/FEES.

 

(a) Interest. The outstanding principal balance of each credit subject hereto
shall bear interest at the rate of interest set forth in each promissory note or
other instrument or document executed in connection therewith.

 

(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.

 

(c) Commitment Fee. Borrower shall pay to Bank a non-refundable commitment fee
for the Line of Credit equal to Twenty Thousand Dollars ($20,000.00) payable
quarterly in the amount of $5,000.00 commencing June 1, 2004 until March 1, 2005
and a non-refundable commitment fee for the Term Loan 1 equal to Three Thousand
Five Hundred Dollars ($3,500.00), which fee shall be due and payable in full
upon the execution of this Agreement.

 

(d) Letter of Credit Fees. Borrower shall pay to Bank fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each drawing under any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Bank’s
standard fees and charges then in effect for such activity.

 

1.6 COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all principal,
interest and fees due under each credit subject hereto by charging Borrower’s
deposit account number 4159-355015 with Bank, or any other deposit account
maintained by Borrower with Bank, for the full amount thereof. Should there be
insufficient funds in any such deposit account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by
Borrower.

 

1.7 COLLATERAL.

 

As security for all indebtedness of Borrower to Bank under the Line of Credit,
Borrower hereby grants to Bank security interests of first priority in all
Borrower’s accounts receivable and other rights to payment, general intangibles,
inventory and equipment.

 

As security for all indebtedness of Borrower to Bank under Term Loan 1, Borrower
hereby grants to Bank a lien of not less than second priority on that certain
real property located at 1185 Linda Vista Drive, San Marcos, CA 92069.

 

As security for all indebtedness of Borrower to Bank under the Term Loan 2,
Borrower hereby grants to Bank a lien of not less than first priority on that
certain real property located at 1185 Linda Vista Drive, San Marcos, CA 92069.

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds of trust and other documents as
Bank shall reasonably require, all in form and substance satisfactory to Bank.
Borrower shall reimburse Bank immediately upon demand for all costs and expenses
incurred by Bank in connection with any of the foregoing security, including
without limitation, filing and recording fees and costs of appraisals, audits
and title insurance.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

CREDAGMT.CA M (12/03)    20040421030 / Page 4      62596, #6411046333          



--------------------------------------------------------------------------------

2.1 LEGAL STATUS. Borrower is a corporation, duly organized and existing and in
good standing under the laws of the State of Delaware, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.

 

2.2 AUTHORIZATION AND VALIDITY. This Agreement and each promissory note,
contract, instrument and other document required hereby or at any time hereafter
delivered to Bank in connection herewith (collectively, the “Loan Documents”)
have been duly authorized, and upon their execution and delivery in accordance
with the provisions hereof will constitute legal, valid and binding agreements
and obligations of Borrower or the party which executes the same, enforceable in
accordance with their respective terms.

 

2.3 NO VIOLATION. The execution, delivery and performance by Borrower of each of
the Loan Documents do not violate any provision of any law or regulation, or
contravene any provision of the Articles of Incorporation or By-Laws of
Borrower, or result in any breach of or default under any contract, obligation,
indenture or other instrument to which Borrower is a party or by which Borrower
may be bound.

 

2.4 LITIGATION. There are no pending, or to the best of Borrower’s knowledge
threatened, actions, claims, investigations, suits or proceedings by or before
any governmental authority, arbitrator, court or administrative agency which
could have a material adverse effect on the financial condition or operation of
Borrower other than those disclosed by Borrower to Bank in writing prior to the
date hereof.

 

2.5 CORRECTNESS OF FINANCIAL STATEMENT. The financial statement of Borrower
dated December 31, 2003, a true copy of which has been delivered by Borrower to
Bank prior to the date hereof, (a) is complete and correct and presents fairly
the financial condition of Borrower, (b) discloses all liabilities of Borrower
that are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) has been prepared in accordance with generally accepted accounting
principles consistently applied. Since the date of such financial statement
there has been no material adverse change in the financial condition of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Bank or
as otherwise permitted by Bank in writing.

 

2.6 INCOME TAX RETURNS. Borrower has no knowledge of any pending assessments or
adjustments of its income tax payable with respect to any year.

 

2.7 NO SUBORDINATION. There is no agreement, indenture, contract or instrument
to which Borrower is a party or by which Borrower may be bound that requires the
subordination in right of payment of any of Borrower’s obligations subject to
this Agreement to any other obligation of Borrower.

 

2.8 PERMITS, FRANCHISES. Borrower possesses, and will hereafter possess, all
permits, consents, approvals, franchises and licenses required and rights to all
trademarks, trade names, patents, and fictitious names, if any, necessary to
enable it to conduct the business in which it is now engaged in compliance with
applicable law.

 

2.9 ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time (“ERISA”); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a “Plan”); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.

 

2.10 OTHER OBLIGATIONS. Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation,

 

CREDAGMT.CA M (12/03)    20040421030 / Page 5      62596, #6411046333          



--------------------------------------------------------------------------------

2.11 ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in writing
prior to the date hereof, Borrower is in compliance in all material respects
with all applicable federal or state environmental, hazardous waste, health and
safety statutes, and any rules or regulations adopted pursuant thereto, which
govern or affect any of Borrower’s operations and/or properties, including
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986,
the Federal Resource Conservation and Recovery Act of 1976, and the Federal
Toxic Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time. None of the operations of Borrower is the
subject of any federal or state investigation evaluating whether any remedial
action involving a material expenditure is needed to respond to a release of any
toxic or hazardous waste or substance into the environment. Borrower has no
material contingent liability in connection with any release of any toxic or
hazardous waste or substance into the environment.

 

2.12 REAL PROPERTY COLLATERAL. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, with respect to any real property collateral
required hereby:

 

(a) All taxes, governmental assessments, insurance premiums, and water, sewer
and municipal charges, and rents (if any) which previously became due and owing
in respect thereof have been paid as of the date hereof.

 

(b) There are no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to any such lien) which affect all or any interest in any such real
property and which are or may be prior to or equal to the lien thereon in favor
of Bank.

 

(c) None of the improvements which were included for purpose of determining the
appraised value of any such real property lies outside of the boundaries and/or
building restriction lines thereof, and no improvements on adjoining properties
materially encroach upon any such real property.

 

(d) There is no pending, or to the best of Borrower’s knowledge threatened,
proceeding for the total or partial condemnation of all or any portion of any
such real property, and all such real property is in good repair and free and
clear of any damage that would materially and adversely affect the value thereof
as security and/or the intended use thereof.

 

ARTICLE III

CONDITIONS

 

3.1 CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank to extend
any credit contemplated by this Agreement is subject to the fulfillment to
Bank’s satisfaction of all of the following conditions:

 

(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank’s counsel.

 

(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:

 

  (i) This Agreement and each promissory note or other instrument or document
required hereby.

 

  (ii) Certificate of Incumbency.

 

  (iii) Corporate Resolution: Borrowing.

 

  (iv) Continuing Security Agreement: Rights to Payment and Inventory.

 

  (v) Security Agreement: Equipment.

 

  (vi) Deed of Trust, Fixture Filing and Assignment of Rents.

 

CREDAGMT.CA M (12/03)    20040421030 / Page 6      62596, #6411046333          



--------------------------------------------------------------------------------

  (vii) Deed of Trust and Assignment of Rents and Leases.

 

  (viii) Waiver of Landlord or Mortgagee (Fixtures).

 

  (ix) Disbursement Order.

 

  (x) Escrow/title Instruction.

 

  (xi) Foreign Exchange Agreement.

 

  (xii) Authorization for Foreign Exchange Transactions.

 

  (xiii) Such other documents as Bank may require under any other Section of
this Agreement.

 

(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower or any
guarantor hereunder, nor any material decline, as determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower or any such guarantor.

 

(d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower’s property, in form, substance, amounts, covering risks
and issued by companies satisfactory to Bank, and where required by Bank, with
loss payable endorsements in favor of Bank, including without limitation,
policies of fire and extended coverage insurance covering all real property
collateral required hereby, with replacement cost and mortgagee loss payable
endorsements, and such policies of insurance against specific hazards affecting
any such real property as may be required by governmental regulation or Bank.

 

(e) Appraisals. Bank shall have obtained, at Borrower’s cost, an appraisal of
all real property collateral required hereby, and all improvements thereon,
issued by an appraiser acceptable to Bank and in form, substance and reflecting
values satisfactory to Bank, in its discretion.

 

(f) Title Insurance. Bank shall have received an ALTA Policy of Title Insurance,
with such endorsements as Bank may require, issued by a company and in form and
substance satisfactory to Bank, in such amount as Bank shall require, insuring
Bank’s lien on the real property collateral required hereby to be of first and
second priority, subject only to such exceptions as Bank shall approve in its
discretion, with all costs thereof to be paid by Borrower.

 

(g) Tax Service Contract. Borrower shall have procured and delivered to Bank, at
Borrower’s cost, such tax service contract as Bank shall require for any real
property collateral required hereby, to remain in effect as long as such real
property secures any obligations of Borrower to Bank as required hereby.

 

3.2 CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to make each
extension of credit requested by Borrower hereunder shall be subject to the
fulfillment to Bank’s satisfaction of each of the following conditions:

 

(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date, and on each such date, no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default, shall have occurred and be continuing or shall exist.

 

(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the

 

CREDAGMT.CA M (12/03)    20040421030 / Page 7      62596, #6411046333          



--------------------------------------------------------------------------------

Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower shall, unless Bank otherwise consents in
writing:

 

4.1 PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or other
liabilities due under any of the Loan Documents at the times and place and in
the manner specified therein, and immediately upon demand by Bank, the amount by
which the outstanding principal balance of any credit subject hereto at any time
exceeds any limitation on borrowings applicable thereto.

 

4.2 ACCOUNTING RECORDS. Maintain adequate books and records in accordance with
generally accepted accounting principles consistently applied, and permit any
representative of Bank, at any reasonable time, to inspect, audit and examine
such books and records, to make copies of the same, and to inspect the
properties of Borrower.

 

4.3 FINANCIAL STATEMENTS. Provide to Bank all of the following, in form and
detail satisfactory to Bank:

 

(a) not later than 90 days after and as of the end of each fiscal year, a copy
of 10K report filed with the Securities Exchange Commission, prepared by a
certified public accountant acceptable to Bank;

 

(b) not later than 30 days after and as of the end of each fiscal year, annual
financial projections, prepared by Borrower on a quarterly basis, to include
balance sheet, income statement and statement of cash flow;

 

(c) not later than 45 days after and as of the end of each fiscal quarter, a
copy of 10Q report filed with the Securities Exchange Commission, prepared by a
certified public accountant acceptable to Bank;

 

(d) not later than 15 days after and as of the end of each month, an inventory
collateral report, an aged listing of accounts receivable and accounts payable,
and a reconciliation of accounts; semi-monthly collateral report if Borrower
elects to use 35% concentration allowance for Obesity Research, Fiber Thin and
Mannatech, Inc., and not later than 30 days after and as of the end of each
April and October, a list of the names, addresses and contact phone numbers of
all Borrower’s account debtors;

 

(e) from time to time such other information as Bank may reasonably request,
including without limitation, copies of rent rolls and other information with
respect to any real property collateral required hereby.

 

4.4 COMPLIANCE. Preserve and maintain all licenses, permits, governmental
approvals, rights, privileges and franchises necessary for the conduct of its
business; and comply with the provisions of all documents pursuant to which
Borrower is organized and/or which govern Borrower’s continued existence and
with the requirements of all laws, rules, regulations and orders of any
governmental authority applicable to Borrower and/or its business.

 

4.5 INSURANCE. Maintain and keep in force insurance of the types and in amounts
customarily carried in lines of business similar to that of Borrower, including
but not limited to fire, extended coverage, public liability, flood, property
damage and workers’ compensation, with all such insurance carried with companies
and in amounts satisfactory to Bank, and deliver to Bank from time to time at
Bank’s request schedules setting forth all insurance then in effect.

 

4.6 FACILITIES. Keep all properties useful or necessary to Borrower’s business
in good repair and condition, and from time to time make necessary repairs,
renewals and replacements thereto so that such properties shall be fully and
efficiently preserved and maintained.

 

4.7 TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except such (a) as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank’s satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.

 

CREDAGMT.CA M (12/03)    20040421030 / Page 8      62596, #6411046333          



--------------------------------------------------------------------------------

4.8 LITIGATION. Promptly give notice in writing to Bank of any litigation
pending or threatened against Borrower.

 

4.9 FINANCIAL CONDITION. Maintain Borrower’s financial condition as follows
using generally accepted accounting principles consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein):

 

(a) Tangible Net Worth not at any time less than $20,000,000.00, with “Tangible
Net Worth” defined as the aggregate of total stockholders’ equity plus
subordinated debt less any intangible assets.

 

(b) Total Liabilities divided by Tangible Net Worth not at any time greater than
1.0 to 1.0, with “Total Liabilities” defined as the aggregate of current
liabilities and non-current liabilities less subordinated debt, and with
“Tangible Net Worth” as defined above.

 

(c) Net income after taxes not less than $1.00 as of each fiscal quarter and not
less than $750,000.00 on an annual basis, determined as of each fiscal year end.

 

(d) EBITDA Coverage Ratio not less than 1.75 to 1.0 as of each fiscal year end,
with “EBITDA” defined as net profit before tax plus interest expense (net of
capitalized interest expense), depreciation expense and amortization expense,
and with “EBITDA Coverage Ratio” defined as EBITDA divided by the aggregate of
total interest expense plus the prior period current maturity of long-term debt
and the prior period current maturity of subordinated debt.

 

4.10 NOTICE TO BANK. Promptly (but in no event more than five (5) days after the
occurrence of each such event or matter) give written notice to Bank in
reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower’s property.

 

ARTICLE V

NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

 

5.1 USE OF FUNDS. Use any of the proceeds of any credit extended hereunder
except for the purposes stated in Article I hereof.

 

5.2 CAPITAL EXPENDITURES. Make any additional investment in fixed assets in
excess of an aggregate of $4,500,000.00 for fiscal year 2004 and $6,500,000.00
for fiscal year 2005.

 

5.3 LEASE EXPENDITURES. Incur operating lease expense in excess of an aggregate
of $100,000.000 for fiscal year 2004 and $ 100,000.00 for fiscal year 2005.

 

5.4 OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank, and (b) any
other liabilities of Borrower existing as of, and disclosed to Bank prior to,
the date hereof.

 

CREDAGMT.CA M (12/03)    20040421030 / Page 9      62596, #6411046333          



--------------------------------------------------------------------------------

5.5 MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or consolidate with
any other entity; make any substantial change in the nature of Borrower’s
business as conducted as of the date hereof; acquire all or substantially all of
the assets of any other entity; nor sell, lease, transfer or otherwise dispose
of all or a substantial or material portion of Borrower’s assets except in the
ordinary course of its business.

 

5.6 GUARANTIES. Guarantee or become liable in any way as surety, endorser (other
than as endorser of negotiable instruments for deposit or collection in the
ordinary course of business), accommodation endorser or otherwise for, nor
pledge or hypothecate any assets of Borrower as security for, any liabilities or
obligations of any other person or entity, except any of the foregoing in favor
of Bank.

 

5.7 LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or investments
in any person or entity, except any of the foregoing existing as of, and
disclosed to Bank prior to, the date hereof.

 

5.8 DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or distribution either
in cash, stock or any other property on Borrower’s stock now or hereafter
outstanding, nor redeem, retire, repurchase or otherwise acquire any shares of
any class of Borrower’s stock now or hereafter outstanding.

 

5.9 PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a security
interest in, or lien upon, all or any portion of Borrower’s assets now owned or
hereafter acquired, except any of the foregoing in favor of Bank or which is
existing as of, and disclosed to Bank in writing prior to, the date hereof.

 

ARTICLE VI

EVENTS OF DEFAULT

 

6.1 The occurrence of any of the following shall constitute an “Event of
Default” under this Agreement:

 

(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents.

 

(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.

 

(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of forty-five (45) days from its occurrence.

 

(d) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract or instrument (other than any
of the Loan Documents) pursuant To which Borrower, any guarantor hereunder, or
any general partner or joint venturer in any Borrower which is a partnership or
a joint venture (with each such guarantor, general partner and/or joint venturer
referred to herein as a “Third Party Obligor”) has incurred any debt or other
liability to any person or entity, including Bank.

 

(e) The filing of a notice of judgment lien against Borrower or any Third Party
Obligor, or the recording of any abstract of judgment against Borrower or any
Third Party Obligor in any county in which Borrower or any Third Party Obligor
has an interest in real property; or the service of a notice of levy and/or of a
writ of attachment or execution, or other like process, against the assets of
Borrower or any Third Party Obligor; or the entry of a judgment against Borrower
or any Third Party Obligor.

 

(f) Borrower or any Third Party Obligor shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail

 

CREDAGMT.CA M (12/03)    20040421030 / Page 10      62596, #6411046333          



--------------------------------------------------------------------------------

to pay its debts as they become due, or shall make a general assignment for the
benefit of creditors; Borrower or any Third Party Obligor shall file a voluntary
petition in bankruptcy, or seeking reorganization, in order to effect a plan or
other arrangement with creditors or any other relief under the Bankruptcy Reform
Act, Title 11 of the United States Code, as amended or recodified from time to
time (“Bankruptcy Code”), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor, or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.

 

(g) There shall exist or occur any event or condition which Bank believes
impairs, or is substantially likely to impair, the prospect of payment or
performance by Borrower of its obligations under any of the Loan Documents.

 

(h) The death or incapacity of any individual Borrower or Third Party Obligor.
The dissolution or liquidation of any Borrower or Third Party Obligor which is a
corporation, partnership, joint venture or other type of entity; or any such
Borrower or Third Party Obligor, or any of its directors, stockholders or
members, shall take action seeking to effect the dissolution or liquidation of
such Borrower or Third Party Obligor.

 

(i) Any change in ownership of an aggregate of twenty-five percent (25%) or more
of the common stock in Borrower.

 

(j) The sale, transfer, hypothecation, assignment or encumbrance, whether
voluntary, involuntary or by operation of law, without Bank’s prior written
consent, of all or any part of or interest in any real property collateral
required hereby.

 

6.2 REMEDIES. Upon the occurrence of any Event of Default: (a) all indebtedness
of Borrower under each of the Loan Documents, any term thereof to the contrary
notwithstanding, shall at Bank’s option and without notice become immediately
due and payable without presentment, demand, protest or notice of dishonor, all
of which are hereby expressly waived by each Borrower; (b) the obligation, if
any, of Bank to extend any further credit under any of the Loan Documents shall
immediately cease and terminate; and (c) Bank shall have all rights, powers and
remedies available under each of the Loan Documents, or accorded by law,
including without limitation the right to resort to any or all security for any
credit subject hereto and to exercise any or all of the rights of a beneficiary
or secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 NO WAIVER. No delay, failure or discontinuance of Bank in exercising any
right, power or remedy under any of the Loan Documents shall affect or operate
as a waiver of such right, power or remedy; nor shall any single or partial
exercise of any such right, power or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power
or remedy, Any waiver, permit, consent or approval of any kind by Bank of any
breach of or default under any of the Loan Documents must be in writing and
shall be effective only to the extent set forth in such writing.

 

CREDAGMT.CA M (12/03)    20040421030 / Page 11      62596, #6411046333          



--------------------------------------------------------------------------------

7.2 NOTICES. All notices, requests and demands which any party is required or
may desire to give to any other party under any provision of this Agreement must
be in writing delivered to each party at the following address:

 

BORROWER:

  

Natural Alternatives International, Inc.

1185 Linda Vista Dr

San Marcos, CA 92069-3823

BANK:

  

WELLS FARGO BANK, NATIONAL ASSOCIATION

Carlsbad LPO

5857 Owens Avenue, Suite 106

Carlsbad, CA 92008

 

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three {3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

7.3 COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with (a) the negotiation and preparation of this Agreement
and the other Loan Documents, Bank’s continued administration hereof and
thereof, and the preparation of any amendments and waivers hereto and thereto,
(b) the enforcement of Bank’s rights and/or the collection of any amounts which
become due to Bank under any of the Loan Documents, and (c) the prosecution or
defense of any action in any way related to any of the Loan Documents, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to any Borrower
or any other person or entity.

 

7.4 SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Borrower may not
assign or transfer its interest hereunder without Bank’s prior written consent.
Bank reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in, Bank’s rights and
benefits under each of the Loan Documents. In connection therewith, Bank may
disclose all documents and information which Bank now has or may hereafter
acquire relating to any credit subject hereto, Borrower or its business, any
guarantor hereunder or the business of such guarantor, or any collateral
required hereunder.

 

7.5 ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan Documents
constitute the entire agreement between Borrower and Bank with respect to each
credit subject hereto and supersede all prior negotiations, communications,
discussions and correspondence concerning the subject matter hereof. This
Agreement may be amended or modified only in writing signed by each party
hereto.

 

7.6 NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered into for
the sole protection and benefit of the parties hereto and their respective
permitted successors and assigns, and no other person or entity shall be a third
party beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any other of the Loan Documents to which it
is not a party.

 

7.7 TIME. Time is of the essence of each and every provision of this Agreement
and each other of the Loan Documents.

 

7.8 SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

CREDAGMT.CA M (12/03)    20040421030 / Page 12      62596, #6411046333          



--------------------------------------------------------------------------------

7.9 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same Agreement.

 

7.10 GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

7.11 ARBITRATION.

 

a) Arbitration. The parties hereto agree, upon demand by any party, to submit to
binding arbitration all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the loan and related Loan Documents which are the subject of this
Agreement and its negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.

 

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator

 

CREDAGMT.CA M (12/03)    20040421030 / Page 13      62596, #6411046333          



--------------------------------------------------------------------------------

deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

(e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.

 

(f) Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.

 

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

 

(h) Real Property Collateral: Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

 

(i) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

Natural Alternatives International, Inc.

By:  

/s/ John Reaves

   

--------------------------------------------------------------------------------

   

John Reaves, Chief Financial Officer

By:  

/s/ Randell Weaver

   

--------------------------------------------------------------------------------

   

Randell Weaver, President

 

CREDAGMT.CA M (12/03)    20040421030 / Page 14      62596, #6411046333          



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ Bernie Palmer

   

--------------------------------------------------------------------------------

   

Bernie Palmer, Relationship Manager

 

CREDAGMT.CA M (12/03)    20040421030 / Page 15      62596, #6411046333          



--------------------------------------------------------------------------------

WELLS FARGO

   REVOLVING LINE OF CREDIT NOTE       

$8,000,000.00

  

Carlsbad, California

May 1, 2004

 

FOR VALUE RECEIVED, the undersigned Natural Alternatives International, Inc.
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at Carlsbad LPO, 5857 Owens Avenue, Suite
106, Carlsbad, CA 92008, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of $8,000,000.00, or so much thereof as may
be advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.

 

1. DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

1.1 “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.

 

1.2 “Fixed Rate Term” means a period commencing on a Business Day and continuing
for 1, 2, 3, 6 or 12 months, as designated by Borrower, during which all or a
portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than $100,000.00; and provided further,
that no Fixed Rate Term shall extend beyond the scheduled maturity date hereof.
If any Fixed Rate Term would end on a day which is not a Business Day, then such
Fixed Rate Term shall be extended to the next succeeding Business Day.

 

1.3 “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) determined by dividing Base LIBOR by a percentage equal
to 100% less any LIBOR Reserve Percentage.

 

(a) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.

 

(b) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.

 

1.4 “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

 

PROMNOTE.CA (01/03)    20040421030 / Page 1      Revolving Line of Credit Note
          62596, #6411046333          



--------------------------------------------------------------------------------

2. INTEREST:

 

2.1 Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (a) at a
fluctuating rate per annum equal to the Prime Rate in effect from time to time,
or (b) at a fixed rate per annum determined by Bank to be 1.75000% above LIBOR
in effect on the first day of the applicable Fixed Rate Term. When interest is
determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the date each Prime Rate change is announced
within Bank. With respect to each LIBOR selection option selected hereunder,
Bank is hereby authorized to note the date, principal amount, interest rate and
Fixed Rate Term applicable thereto and any payments made thereon on Bank’s books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.

 

2.2 Selection of Interest Rate Options. At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Prime Rate or to LIBOR for
a new Fixed Rate Term designated by Borrower. At any time any portion of this
Note bears interest determined in relation to the Prime Rate, Borrower may
convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (a) the
interest rate option selected by Borrower; (b) the principal amount subject
thereto; and (c) for each LIBOR selection, the length of the applicable Fixed
Rate Term. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection, (i)
if requested by Bank, Borrower provides to Bank written confirmation thereof not
later than 3 Business Days after such notice is given, and (ii) such notice is
given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate Term, or at
a later time during any Business Day if Bank, at it’s sole option but without
obligation to do so, accepts Borrower’s notice and quotes a fixed rate to
Borrower. If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate. If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a Prime Rate interest selection for such advance or the
principal amount to which such Fixed Rate Term applied.

 

2.3 Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (a) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (b) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.

 

2.4 Payment of Interest. Interest accrued on this Note shall be payable on the
1st day of each month, commencing June 1, 2004.

 

2.5 Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to 4% above the rate of
interest from time to time applicable to this Note.

 

PROMNOTE.CA (01/03)    20040421030 / Page 2      Revolving Line of Credit Note
          62596, #6411046333          



--------------------------------------------------------------------------------

3. BORROWING AND REPAYMENT:

 

3.1 Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of the Credit Agreement between Borrower and Bank defined below; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for any
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on November 1, 2006.

 

3.2 Advances. Advances hereunder, to the total amount of the principal sum
available hereunder, may be made by the holder at the oral or written request of
(a) John Reaves or Randell Weaver, any one acting alone, who are authorized to
request advances and direct the disposition of any advances until written notice
of the revocation of such authority is received by the holder at the office
designated above, or (b) any person, with respect to advances deposited to the
credit of any deposit account of any Borrower, which advances, when so
deposited, shall be conclusively presumed to have been made to or for the
benefit of each Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by any Borrower.

 

3.3 Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest Fixed Rate Term first.

 

4. PREPAYMENT:

 

4.1 Prime Rate. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to the Prime Rate at any time, in any
amount and without penalty.

 

4.2 LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of $100,000.00; provided however, that if the outstanding principal balance of
such portion of this Note is less than said amount, the minimum prepayment
amount shall be the entire outstanding principal balance thereof. In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of this Note shall become due and payable at any time prior to the
last day of the Fixed Rate Term applicable thereto by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:

 

(a) Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.

 

(b) Subtract from the amount determined in (a) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

 

(c) If the result obtained in (b) for any month is greater than zero, discount
that difference by LIBOR used in (b) above.

 

PROMNOTE.CA (01/03)    20040421030 / Page 3      Revolving Line of Credit Note
          62596, #6411046333          



--------------------------------------------------------------------------------

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum 2.000% above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed). Each change in the rate of interest on any such past due
prepayment fee shall become effective on the date each Prime Rate change is
announced within Bank.

 

5. EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of May 1, 2004, as
amended from time to time (the “Credit Agreement”). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.

 

6. MISCELLANEOUS:

 

6.1 Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by each Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. Each Borrower shall pay to the holder
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of the holder’s in-house counsel), expended
or incurred by the holder in connection with the enforcement of the holder’s
rights and/or the collection of any amounts which become due to the holder under
this Note, and the prosecution or defense of any action in any way related to
this Note, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

 

6.2 Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

 

6.3 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

Natural Alternatives International, Inc. By:  

/s/ John Reaves

   

--------------------------------------------------------------------------------

    John Reaves, Chief Financial Officer By:  

/s/ Randell Weaver

   

--------------------------------------------------------------------------------

    Randell Weaver, President

 

PROMNOTE.CA (01/03)    20040421030 / Page 4      Revolving Line of Credit Note
          62596, #6411046333          



--------------------------------------------------------------------------------

TERM NOTE

 

$700,000.00

  

Carlsbad, California

     May 1, 2004

 

FOR VALUE RECEIVED, the undersigned Natural Alternatives International, Inc.
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at Carlsbad LPO, 5857 Owens Avenue, Suite
106, Carlsbad, California, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Seven Hundred Thousand Dollars
($700,000.00), with interest thereon as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a) “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.

 

(b) “Fixed Rate Term” means a period of 1, 2, 3, 6 or 12 months, as designated
by Borrower, during which the entire outstanding principal balance of this Note
bears interest determined in relation to LIBOR, with the understanding that (i)
the initial Fixed Rate Term shall commence on the date this Note is disbursed,
(ii) each successive Fixed Rate Term shall commence automatically, and without
notice to or consent from Borrower, on the first Business Day following the date
on which the immediately preceding Fixed Rate Term matures, and (iii) if, on the
first Business Day of the last Fixed Rate Term applicable hereto the remaining
term of this Note is less than 1, 2, 3, 6 or 12 months, said Fixed Rate Term
shall be in effect only until the scheduled maturity date hereof. If any Fixed
Rate Term would end on a day which is not a Business Day, then such Fixed Rate
Term shall be extended to the next succeeding Business Day.

 

(c) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1 %) and determined pursuant to the following formula:

 

LIBOR =                       Base LIBOR                      

                  100% - LIBOR Reserve Percentage  

 

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.

 

    -1-    



--------------------------------------------------------------------------------

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.

 

(d) “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

 

INTEREST:

 

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed an the basis of a 360-day year, actual days elapsed) at a fixed rate
per annum determined by Bank to be two and one-quarter percent (2.25%) above
LIBOR in effect on the first day of each Fixed Rate Term. With respect to each
Fixed Rate Term hereunder, Bank is hereby authorized to note the date and
interest rate applicable thereto and any payments made thereon on Bank’s books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted. At the time this Note is disbursed and at the
end of each Fixed Rate Term, Borrower shall give Bank notice specifying the
length of the applicable Fixed Rate Term. Any such notice may be given by
telephone so long as (i) if requested by Bank, Borrower provides to Bank written
confirmation thereof not later than three (3) Business Days after such notice is
given, and (ii) such notice is given to Bank prior to 10:00 a.m. on the first
day of the Fixed Rate Term, or at a later time during any Business Day if Bank,
at it’s sole option but without obligation to do so, accepts Borrower’s notice
and quotes a fixed rate to Borrower. If Borrower does not immediately accept a
fixed rate when quoted by Bank, the quoted rate shall expire and any subsequent
LIBOR request from Borrower shall be subject to a redetermination by Bank of the
applicable fixed rate. If Bank has not received such notice at the time
principal is disbursed hereunder or at the end of any Fixed Rate Term, Borrower
shall be deemed to have selected the shortest permitted Fixed Rate Term.

 

(b) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.

 

(c) Payment of Interest. Interest accrued on this Note shall be payable on the
1st day of each month, commencing June 1, 2004.

 

-2-



--------------------------------------------------------------------------------

(d) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

 

REPAYMENT AND PREPAYMENT:

 

(a) Repayment. Principal shall be payable on the 1st day of each month in
installments of Two Thousand Nine Hundred Twenty Dollars ($2,920.00) each,
commencing June 1, 2004, and continuing up to and including March 1, 2014, with
a final installment consisting of all remaining unpaid principal due and payable
in full on April 1, 2014.

 

(b) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

 

(c) Prepayment. Borrower may prepay principal on this Note at any time and in
the minimum amount of One Hundred Thousand Dollars ($100,000.00); provided
however, that if the outstanding principal balance of this Note is less than
said amount, the minimum prepayment amount shall be the entire outstanding
principal balance hereof. In consideration of Bank providing this prepayment
option to Borrower, or if this Note shall become due and payable at any time
prior to the last day of any Fixed Rate Term by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:

 

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.

 

  (ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

 

  (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

 

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent (2%) above
the Prime Rate in effect from time to time (computed on the basis of a 360-day
year, actual days elapsed).

 

-3-



--------------------------------------------------------------------------------

All prepayments of principal shall be applied on the most remote principal
installment or installments then unpaid.

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of May 1, 2004, as
amended from time to time (the “Credit Agreement”). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.

 

MISCELLANEOUS:

 

(a) Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, or upon the occurrence of
any Event of Default, the holder of this Note, at the holder’s option, may
declare all sums of principal and interest outstanding hereunder to be
immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by each Borrower. Each Borrower shall pay to the holder
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of the holder’s in-house counsel), expended
or incurred by the holder in connection with the enforcement of the holder’s
rights and/or the collection of any amounts which become due to the holder under
this Note, and the prosecution or defense of any action in any way related to
this Note, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

 

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

 

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

 

This Note is secured by, among other collateral, a Deed of Trust dated May 1,
2004.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

Natural Alternatives International, Inc.

By:  

/s/ Randell Weaver

   

--------------------------------------------------------------------------------

   

Randell Weaver

President

 

  By:  

/s/ John Reaves

   

--------------------------------------------------------------------------------

   

John Reaves

Chief Financial Officer

 

-5-



--------------------------------------------------------------------------------

LOGO [g5362053620_001.jpg]   

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue Suite 700

Minneapolis, MN 55402

   Promissory Note

 

Contract Number 120423-700 dated as of May 4, 2004

 

For Value Received, the undersigned hereby promises to pay to the order of Wells
Fargo Equipment Finance, Inc. (the “Lender”) at its main office in Minneapolis,
Minnesota, in lawful money of the United States of America, the principal sum of
$1,800,750.00 together with interest on the unpaid balance hereof from the date
the loan proceeds are disbursed hereunder at an annual rate (computed on the
basis of actual number of days elapsed in a 360-day year) determined as set
forth below.

 

The interest rate in effect on the date the loan proceeds are disbursed
hereunder shall be the Index (as hereinafter defined) on the first business day
of the month in which the loan proceeds are disbursed plus 2.10% and shall
remain in effect through the last day of the calendar quarter in which the loan
proceeds are disbursed hereunder. The interest rate in effect for each calendar
quarter thereafter during the term of this Note shall be the same percentage
over the Index as in effect on the first day of such calendar quarter; provided,
however, that notwithstanding any change in the Index after the maturity of this
Note, this Note shall bear the same rate of interest after maturity as it bore
at maturity.

 

For purposes of this Note, the terms “Index” or “the Index” mean, as of the date
of determination, the London interbank offered rate for deposits in United
States dollars having a maturity of three months which appears in the “Money
Rates” section of the Wall Street Journal, published on the business day on, or
immediately preceding, the first day of each calendar quarter. If the Index is
no longer available, Lender will choose an index that is based upon comparable
information and will give the undersigned notice of such new “Index”.

 

The First Payment Due Date shall be the date that is one month after the date
loan proceeds are disbursed hereunder. The undersigned agrees that the date of
the First Payment Due Date and of the Final Installment Due Date may be left
blank when this Note is executed and hereby authorizes Lender to insert such
dates based upon a 48-month term from the date the loan proceeds are disbursed.

 

Principal and interest shall be payable in 47 consecutive equal monthly
installments of $40,081.62 each commencing on the First Payment Due Date and
continuing on the same day of each month thereafter, and in a final installment
of the entire unpaid balance of this Note on the Final Installment Due Date,
provided; however, that annual adjustment payments shall be made as set forth
below.

 

The amount of each monthly installment hereunder other than the final
installment is the amount necessary to amortize this Note in equal monthly
installments from the First Payment Due Date through the Final Installment Due
Date at an interest rate of 3.28%. On each annual anniversary of the First
Payment Due Date, the undersigned shall pay Lender or Lender shall credit to the
next installment or installments in the order of maturity, as the case may be,
an amount necessary to make the unpaid principal balance of this Note on such
anniversary date equal to what it would have been on such anniversary date had
the interest rate hereon been the rate set forth in this paragraph throughout
the previous 12 months. Payments shall be applied first to interest and then to
principal.

 

This Note may be prepaid in whole at any time by paying to Lender the unpaid
principal balance of this Note but only if accompanied by a prepayment premium
of 2% of the unpaid principal balance, together with accrued but unpaid
interest.

 

This Note may be prepaid in part but only as a result of a disposition of an
item of collateral which secures this Note. The amount of such prepayment shall
be the product of the unpaid principal balance of this Note times a fraction,
the numerator of which is the original advance made by the Lender with respect
to the item of collateral in question and the denominator of which is the
original principal balance of this Note with respect to the existing collateral
securing this Note, together with accrued but unpaid interest multiplied by the
same fraction, plus a prepayment premium equal to the percentage set forth in
the preceding paragraph times the principal amount prepaid. Nothing contained in
this paragraph shall be construed as an authorization by Lender to the
undersigned to sell or otherwise dispose of an item of collateral which secures
this Note. Such sale or disposition of an item of collateral by the undersigned
shall be made solely in accordance with the terms of the security agreement or
other agreement pursuant to which the undersigned pledged such item of
collateral to Lender.

 

Promissory Note – floats over 90 day Libor



--------------------------------------------------------------------------------

The undersigned may remit to Lender amounts in excess of an installment that is
due hereunder and Lender shall apply such amount to the next maturing
installment or installments. Payment of amounts in excess of the installment
that is due or installments prior to the due date thereof shall not be treated
as a prepayment or result in a change to either the total number of installments
or the total sum of all installments payable under this Note.

 

Each of the following shall constitute an Event of Default hereunder: (a)
failure to pay any installment or other payment hereunder when due; (b) the
occurrence of an Event of Default as defined in any security agreement or
mortgage securing this Note; (c) the commencement of any bankruptcy or
insolvency proceedings by or against the undersigned or any guarantor of this
Note; and (d) any indebtedness the undersigned may now or hereafter owe to any
affiliate of Lender shall be accelerated following a default thereunder or, if
any such indebtedness is payable on demand, payment thereof shall be demanded.
Upon the occurrence of an Event of Default, Lender may do any one or more of the
following as it may elect, provided, however, that upon the occurrence of an
Event of Default specified in (c) above, the entire unpaid balance of this Note
shall automatically become and be due and payable without notice or demand of
any kind: (i) upon written notice to the undersigned, declare the entire unpaid
balance of this Note to be immediately due and payable and the same shall
thereupon become and be immediately due and payable; (ii) exercise any one or
more of the rights and remedies available to it under any security agreement or
mortgage securing this Note or under any other agreement or by law.

 

The undersigned hereby waives presentment, notice of dishonor, and protest. The
undersigned agrees to pay all costs of collection of this Note, including
reasonable attorney’s fees. The holder hereof may change the terms of payment of
this Note by extension, renewal or otherwise, and release any security for, or
party to, this Note and such action shall not release any accommodation maker,
endorser, or guarantor from liability on this Note.

 

Notwithstanding anything to the contrary contained herein, if the rate of
interest, late payment fee, prepayment premium or any other charges or fees due
hereunder are determined by a court of competent jurisdiction to be usurious,
then said interest rate, fees and/or charges shall be reduced to the maximum
amount permissible under applicable law and any such excess amounts shall be
applied towards the reduction of the principal balance of this Note.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of Minnesota without
regard to conflicts of law rules.

 

If this Note is signed by more than one person as Debtor, then the term “Debtor”
shall refer to each of them separately and to all of them jointly, and each such
person shall be liable hereunder individually in full and jointly with the
others.

 

First Payment Due Date: __________________________   Final Installment Due Date:
__________________________

 

IN WITNESS WHEREOF the Debtor has signed this Agreement as of the date first
above written.

 

Natural Alternatives International, Inc. By:  

/s/ John Reaves

   

--------------------------------------------------------------------------------

Title:

 

CFO

 

Natural Alternatives Promissory Note - floats over 90 Day LIBORJBR.doc



--------------------------------------------------------------------------------

LOGO [g5362053620_001.jpg]   

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue Suite 700

Minneapolis, MN 55402

   Promissory Note

 

Contract Number 120423-701 dated as of May 5, 2004

 

For Value Received, the undersigned hereby promises to pay to the order of Wells
Fargo Equipment Finance, Inc. (the “lender”) at its main office in Minneapolis,
Minnesota, in lawful money of the United States of America, the principal sum of
$1,554,579.62 together with interest on the unpaid balance hereof from the date
the loan proceeds are disbursed hereunder at an annual rate (computed on the
basis of actual number of days elapsed in a 360-day year) determined as set
forth below.

 

The interest rate in effect on the date the loan proceeds are disbursed
hereunder shall be the Index (as hereinafter defined) on the first business day
of the month in which the loan proceeds are disbursed plus 2.10% and shall
remain in effect through the last day of the calendar quarter in which the loan
proceeds are disbursed hereunder. The interest rate in effect for each calendar
quarter thereafter during the term of this Note shall be the same percentage
over the Index as in effect on the first day of such calendar quarter; provided,
however, that notwithstanding any change in the Index after the maturity of this
Note, this Note shall bear the same rate of interest after maturity as it bore
at maturity.

 

For purposes of this Note, the terms “Index” or “the Index” mean, as of the date
of determination, the London interbank offered rate for deposits in United
States dollars having a maturity of three months which appears in the “Money
Rates” section of the Wall Street Journal, published on the business day on, or
immediately preceding, the first day of each calendar quarter. If the Index is
no longer available, Lender will choose an index that is based upon comparable
information and will give the undersigned notice of such new “Index”.

 

The First Payment Due Date shall be the date that is one month after the date
loan proceeds are disbursed hereunder. The undersigned agrees that the date of
the First Payment Due Date and of the Final Installment Due Date may be left
blank when this Note is executed and hereby authorizes Lender to insert such
dates based upon a 60-month term from the date the loan proceeds are disbursed.

 

Principal and interest shall be payable in 59 consecutive equal monthly
installments of $28,127.61 each commencing on the First Payment Due Date and
continuing on the same day of each month thereafter, and in a final installment
of the entire unpaid balance of this Note on the Final Installment Due Date,
provided; however, that annual adjustment payments shall be made as set forth
below.

 

The amount of each monthly installment hereunder other than the final
installment is the amount necessary to amortize this Note in equal monthly
installments from the First Payment Due Date through the Final Installment Due
Date at an interest rate of 3.28%. On each annual anniversary of the First
Payment Due Date, the undersigned shall pay Lender or Lender shall credit to the
next installment or installments in the order of maturity, as the case may be,
an amount necessary to make the unpaid principal balance of this Note on such
anniversary date equal to what it would have been on such anniversary date had
the interest rate hereon been the rate set forth in this paragraph throughout
the previous 12 months. Payments shall be applied first to interest and then to
principal.

 

This Note may be prepaid in whole at any time by paying to Lender the unpaid
principal balance of this Note but only if accompanied by a prepayment premium
of 2% of the unpaid principal balance, together with accrued but unpaid
interest.

 

This Note may be prepaid in part but only as a result of a disposition of an
item of collateral which secures this Note. The amount of such prepayment shall
be the product of the unpaid principal balance of this Note times a fraction,
the numerator of which is the original advance made by the Lender with respect
to the item of collateral in question and the denominator of which is the
original principal balance of this Note with respect to the existing collateral
securing this Note, together with accrued but unpaid interest multiplied by the
same fraction, plus a prepayment premium equal to the percentage set forth in
the preceding paragraph times the principal amount prepaid. Nothing contained in
this paragraph shall be construed as an authorization by Lender to the
undersigned to sell or otherwise dispose of an item of collateral which secures
this Note. Such sale or disposition of an item of collateral by the undersigned
shall be made solely in accordance with the terms of the security agreement or
other agreement pursuant to which the undersigned pledged such item of
collateral to Lender.

 

Promissory Note – floats over 90 day Libor - dlh



--------------------------------------------------------------------------------

The undersigned may remit to Lender amounts in excess of an installment that is
due hereunder and Lender shall apply such amount to the next maturing
installment or installments. Payment of amounts in excess of the installment
that is due or installments prior to the due date thereof shall not be treated
as a prepayment or result in a change to either the total number of installments
or the total sum of all installments payable under this Note.

 

Each of the following shall constitute an Event of Default hereunder: (a)
failure to pay any installment or other payment hereunder when due; (b) the
occurrence of an Event of Default as defined in any security agreement or
mortgage securing this Note; (c) the commencement of any bankruptcy or
insolvency proceedings by or against the undersigned or any guarantor of this
Note; and (d) any indebtedness the undersigned may now or hereafter owe to any
affiliate of Lender shall be accelerated following a default thereunder or, if
any such indebtedness is payable on demand, payment thereof shall be demanded.
Upon the occurrence of an Event of Default, Lender may do any one or more of the
following as it may elect, provided, however, that upon the occurrence of an
Event of Default specified in (c) above, the entire unpaid balance of this Note
shall automatically become and be due and payable without notice or demand of
any kind: (i) upon written notice to the undersigned, declare the entire unpaid
balance of this Note to be immediately due and payable and the same shall
thereupon become and be immediately due and payable; (ii) exercise any one or
more of the rights and remedies available to it under any security agreement or
mortgage securing this Note or under any other agreement or by law.

 

The undersigned hereby waives presentment, notice of dishonor, and protest. The
undersigned agrees to pay all costs of collection of this Note, including
reasonable attorney’s fees. The holder hereof may change the terms of payment of
this Note by extension, renewal or otherwise, and release any security for, or
party to, this Note and such action shall not release any accommodation maker,
endorser, or guarantor from liability on this Note.

 

Notwithstanding anything to the contrary contained herein, if the rate of
interest, late payment fee, prepayment premium or any other charges or fees due
hereunder are determined by a court of competent jurisdiction to be usurious,
then said interest rate, fees and/or charges shall be reduced to the maximum
amount permissible under applicable law and any such excess amounts shall be
applied towards the reduction of the principal balance of this Note.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of Minnesota without
regard to conflicts of law rules.

 

If this Note is signed by more than one person as Debtor, then the term “Debtor”
shall refer to each of them separately and to all of them jointly, and each such
person shall be liable hereunder individually in full and jointly with the
others.

 

First Payment Due Date:                                         
                            Final Installment Due Date:
                                                     

 

IN WITNESS WHEREOF the Debtor has signed this Agreement as of the date first
above written.

 

Natural Alternatives International, Inc. By:   /S/ JOHN REAVES    

--------------------------------------------------------------------------------

Title:

  CFO

 



--------------------------------------------------------------------------------

LOGO [g5362053620_001.jpg]   

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue, Suite 700

MAC N9306-070

Minneapolis, MN 55402

   Security Agreement

Name and Address of Debtor:

Natural Alternatives International, Inc.

1185 Linda Vista Drive

San Marcos, CA 92069

   Dated as of May 4, 2004

 

1. Security Interest and Collateral. To secure the payment and performance of
each and every debt, liability and obligation of every type and description
which Debtor may now or at any time hereafter owe to Wells Fargo Equipment
Finance, Inc. (“Secured Party”) (whether such debt, liability or obligation now
exists or is hereafter created or incurred, whether it is currently contemplated
by the Debtor and Secured Party, whether any documents evidencing it refer to
the Security Agreement, whether it arises with our without any documents (e.g.
obligations to Secured Party created by checking overdrafts), and whether it is
or may be direct or indirect, due or to become due, absolute or contingent,
primary or secondary, liquidated or unliquidated, or joint, several or joint and
several; all such debts, liabilities and obligations being herein collectively
referred to as the “Obligations”), Debtor hereby grants Secured Party a security
interest (herein called the “Security Interest”) in the following property
(herein called the “Collateral”):

 

INVENTORY:

 

All inventory of Debtor, whether now owned or hereafter acquired and wherever
located;

 

EQUIPMENT:

 

All equipment of Debtor, whether now owned or hereafter acquired, including but
not limited to all present and future machinery, vehicles, furniture, fixtures,
manufacturing equipment, farm machinery and equipment, shop equipment, office
and recordkeeping equipment, parts and tools, and the goods described in any
equipment schedule or list herewith or hereafter furnished to Secured Party by
Debtor (but no such schedule or list need be furnished in order for the security
interest granted therein to be valid as to all of Debtor’s equipment).

 

ACCOUNTS AND OTHER RIGHTS TO PAYMENT:

 

Each and every right of Debtor to the payment of money, whether such right to
payment now exists or hereafter arises, whether such right to payment arises out
of a sale, lease or other disposition of goods or other property by Debtor, out
of a rendering of services by Debtor, out of a loan by Debtor, out of the
overpayment of taxes or other liabilities of Debtor, or otherwise arises under
any contract or agreement, whether such right to payment is or is not already
earned by performance, and howsoever such right to payment may be evidenced,
together with all other rights and interests (including all liens and security
interests) which Debtor may at any time have by law or agreement against any
account debtor or other obligor obligated to make any such payment or against
any of the property of such account debtor or other obligor, all, including but
not limited to, present and future debt instruments, chattel papers, accounts,
loans and obligations receivable and tax refunds.

 

GENERAL INTANGIBLES:

 

All general intangibles of Debtor, whether now owned or hereafter acquired,
including but not limited to, applications for patents, patents, copyrights,
trademarks, trade secrets, good will, tradenames, customers’ lists, permits and
franchises, and the right to use Debtor’s name.

 

together with all substitutions and replacements for and products of any of the
foregoing property not constituting consumer goods and together with proceeds of
any and all of the foregoing property and, in the case of all tangible
Collateral, together with all accessions and, except in the case of consumer
goods, together with (i) all accessories, attachments, parts, equipment and
repairs now or hereafter attached or affixed to or used in connection with any
such goods, and (ii) all warehouse receipts, bills of lading and other documents
of title now or hereafter covering such goods.

 

2. Representations, Warranties and Agreements. Debtor represents, warrants and
agrees that:

 

a) Authorization. If Debtor is a corporation, a partnership or a limited
liability company, the execution, delivery and performance of this Agreement has
been duly authorized by all necessary action on the part of the Debtor and will
not violate any provision of the Debtor’s articles of incorporation or bylaws,
partnership agreement or articles of organization or management agreement, as
the case may be.

 

(b) Office Location. Debtor’s chief executive office (if Debtor is a
corporation, a partnership or a limited liability company) is located at the
address for Debtor shown above. Debtor will not change the location of its chief
executive office or his/her residence, as the case may be, without first giving
Secured Party at least 10 days prior written notice of the new location.

 

(c) Business Purpose; Lawful Use. The Equipment will be used primarily for
business purposes as opposed to personal, family or household purposes. Debtor
will comply with all laws and regulations applicable to the Equipment and its
use.

 

3. Additional Representations, Warranties and Agreements. Debtor represents,
warrants and agrees that:

 

(a) Debtor has (or will have at the time Debtor acquires rights in Collateral
hereafter arising) absolute title to each item of Collateral free and clear of
all security interests, liens and encumbrances, except the Security Interest and
will defend the Collateral against all claims or demands of all persons other
than Secured Party. Debtor will not sell or otherwise dispose of the Collateral
or any interest therein without the prior written consent of Secured Party,
except that, until the occurrence of an Event of Default and the revocation by
Secured Party of Debtor’s right to do so, Debtor may sell any inventory
constituting Collateral to buyers in the ordinary course of business and use and
consume any farm products constituting Collateral in Debtor’s farming operation.
If Debtor is a corporation, this Agreement has been duly and validly authorized
by all necessary corporate action, and, if Debtor is a partnership or a limited
liability company, the partner(s) or manager(s) executing this Agreement has
(have) authority to act for the partnership or the limited liability company.

 

THIS AGREEMENT INCLUDES THE TERMS ON THE ATTACHED PAGE(S).

 

Natural Alternatives International, Inc. Debtor By   /s/ JOHN REAVES    

--------------------------------------------------------------------------------

Title

  CFO

 



--------------------------------------------------------------------------------

(b) Debtor will not permit any tangible Collateral to be located in any state
(and, if county filing is required, in any county) in which the financing
statement covering such Collateral is required to be, but has not in fact been,
filed in order to perfect the Security Interest.

 

(c) Each right to payment and each instrument, document, chattel paper and other
agreement constituting or evidencing Collateral is (or will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, set-off or counterclaim (other than those arising in the ordinary
course of business) of the account debtor or other obligor named therein or in
Debtor’s records pertaining thereto as being obligated to pay such obligation.
Debtor will neither agree to any material modification or amendment nor agree to
any cancellation of any such obligation without Secured Party’s prior written
consent, and will not subordinate any such right to payment to claims of other
creditors of such account debtor or other obligor.

 

(d) Debtor will (i) keep all tangible Collateral in good repair, Working order
and condition, normal depreciation excepted, and will, from time to time,
replace any worn, broken or defective parts thereof: (ii) promptly pay all taxes
and other governmental charges levied or assessed upon or against any Collateral
or upon or against the creation, perfection or continuance of the Security
Interest; (iii) keep all Collateral free and clear of all security interests,
liens and encumbrances except the Security Interest; (iv) at all reasonable
times, permit Secured Party or its representatives to examine or inspect any
Collateral, wherever located, and to examine, inspect and copy Debtor’s books
and records pertaining to the Collateral and its business and financial
condition and to discuss with account debtors and other obligors requests for
verifications of amounts owed to Debtor; (v) keep accurate and complete records
pertaining to the Collateral and pertaining to Debtor’s business and financial
condition and submit to Secured Party such periodic reports concerning the
Collateral and Debtor’s business and financial condition as Secured Party may
from time to time reasonably request; (vi) promptly notify Secured Party of any
loss of or material damage to any Collateral or of any adverse change, known to
Debtor, in the prospect of payment of any sums due or under any instrument,
chattel paper, or account constituting Collateral; (vii) if Secured Party at any
time so requests (whether the request is made before or after the occurrence of
an Event of Default), promptly deliver to Secured Party any instrument, document
or chattle paper constituting Collateral, duly endorsed or assigned by Debtor;
(viii) at all times keep all tangible Collateral insured against risks of fire
(including so-called extended coverage), then, collision (in case of Collateral
consisting of motor vehicles) and such other risks and to such amounts as
Secured Party may reasonably request, with any loss payable to Secured Party to
the extent of its interest, (ix) from time to time execute such financing
statements as Secured Party may reasonably require in order to perfect the
Security Interest and, if any Collateral consists of a motor vehicle, execute
such documents as may be required to have the Security Interest properly noted
on a certificate of title; (x) pay when due or reimburse Secured Party on demand
for all costs of collection of any of the Obligations and all other
out-of-pocket expenses (including in each case all reasonable attorneys’ fees)
incurred by Secured Party in connection with the creation, perfection,
satisfaction, protection, defence or enforcement of the Security Interest or the
creation, continuance, protection, defense or enforcement of this Agreement or
any or all of the Obligations, including expenses incurred in any litigation or
bankruptcy or insolvency proceedings; (xi) execute, deliver or endorse any and
all instruments, documents, assignments, security agreements and other
agreements and writings which Secured Party may at any time reasonably request
in order to secure, protect, perfect or enforce the Security Interest and
Secured Party’s rights under this Agreement; (xii) not use or keep any
Collateral, or permit it to be used or kept, for any unlawful purpose or in
violation of any federal, state or local law, statute or ordinance; (xiii)
permit Secured Party at any time and from time to time to send requests (both
before and after the occurrence of an Event of Default) to account debtors or
other obligors for verification of amounts owed to Debtor; and (xiv) not permit
any tangible Collateral to become part of or to be affixed to any real property
without first assuring to the reasonable satisfaction of Secured Party that the
Security Interest will be prior and senior to any interest or lien then held or
thereafter acquired by any mortgagee of such real property or the owner or
purchaser of any interest therein. If Debtor at any time fails to perform or
observe any agreement contained in this Section 3(d), and if such failure shall
continue for a period of ten calendar days after Secured Party gives Debtor
written notice thereof (or, in the case of the agreements contained in clauses
(viii) and (ix) of this Section 3(d), immediately upon the occurrence of such
failure, without notice or lapse of time), Secured Party may (but need not)
perform or observe such agreement on behalf and in the name, place and stead of
Debtor (or, at Secured Party’s option, in Secured Party’s own name) and may (but
need not) take any and all other actions which Secured Party may reasonably deem
necessary to cure or correct such failure (including, without limitation, the
payment of taxes, the satisfaction of security interests, liens, or
encumbrances, the performance of obligations under contracts or agreements with
account debtors or other obligors, the procurement and maintenance of Insurance,
the execution of financing statements, the endorsement of instruments, and the
procurement of repairs, transportation or insurance); and, except to the extent
that the effect of such payment would be to render any loan or

forbearance of money usurious or otherwise illegal under any applicable law
Debtor shall thereupon pay Secured Party on demand the amount of all moneys
expended and all costs and expenses (including reasonable attorneys’ fees)
incurred by Secured Party in connection with or as a result of Secured Party’s
performing or observing such agreement or taking such actions, together with
interest thereon from the date expended or incurred by Secured Party at the
highest rate then applicable to any of the Obligations. To facilitate the
performance or observance by Secured Party of such agreements of Debtor, Debtor
hereby irrevocably appoints (which appointment is coupled with an interest)
Secured Party, or its delegate, as the attorney-in-fact of Debtor with the right
(but not the duty) from time to time to create, prepare, complete, execute,
deliver, endorse or file. In the name and on behalf of Debtor, any and all
instruments, documents, financing statements, applications for insurance and
other agreements and writings required to be obtained, executed, delivered or
endorsed by Debtor under this Section 3.

 

4. Assignment of Insurance. Debtor hereby assigns to Secured Party, as
additional security for the payment of the Obligations, any and all moneys
(including but not limited to proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of Debtor under or
with respect to, any and all policies of insurance covering the Collateral, and
Debtor hereby directs the issuer of any such policy to pay any such moneys
directly to Secured Party. Both before and after the occurrence of an Event of
default. Secured Party may (but need not), in its own name or in Debtor’s name,
execute and deliver proofs of claim, receive all such moneys, endorse checks and
other instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.

 

5. Events of Default. Each of the following occurrences shall constitute an
event of default under this Agreement (herein called “Event of Default”): (i)
Debtor shall fail to pay any or all of the Obligations when due or (if payable
on demand) on demand, or shall fail to observe or perform any covenant or
agreement herein binding on it; (ii) any representation or warranty by Debtor
set forth in the Agreement or made to Secured Party in any financial statements
or reports submitted to Secured Party by or on behalf of Debtor shall prove
materially false or misleading; (iii) a garnishment, summons or a writ of
attachment shall be issued against or served upon the Secured Party for the
attachment of any property of Debtor or any indebtness owing to Debtor; (iv)
Debtor or any guarantor of any Obligation shall (A) be or become insolvent
(however defined); or (B) voluntarily file, or have filed against it
involuntarily, a petition under the United States Bankruptcy Code; or (C) if a
corporation, partnership, or organization, be dissolved or liquidated or, if a
partnership, suffer the death of a partner or, if an individual, die; or (D) go
out of business; (v) an event of default shall occur under any indebtedness
Debtor may now or hereafter owe to any affiliate of Secured Party; (vi) if
Debtor is a corporation, more than 50% of the shares of voting stock of Debtor
shall become owned by a shareholder or shareholders who were not owners of
voting stock of Debtor on the date of this Agreement or, if Debtor is a
partnership, more than 50% of the partnership interests in the Debtor shall
become owned by a partner or partners who were not partners of Debtor on the
date of this Agreement; or (vii) Debtor shall consolidate with or merge into, or
sell all or substantially all of its assets to, any individual, corporation, or
other entity.

 

6. Remedies upon Event of Default. Upon the occurrence of an Event of Default
under Section 5 and at any time thereafter. Secured Party may exercise any one
or more of the following rights and remedies; (i) declare all unmatured
Obligations to be immediately due and payable, and the same shall thereupon be
immediately due and payable, without presentment or other notice or demand; (ii)
exercise and enforce any or all rights and remedies available upon default to a
secured party under the Uniform Commercial Code, including but not limited to
the right to take possession of any Collateral, proceeding without judicial
process or by judicial process (without a prior hearing or notice thereof, which
Debtor hereby expressly waives), and the right to sell, lease or otherwise
dispose of any or all of the Collateral, and in connection therewith. Secured
Party may require Debtor to make the Collateral available to Secured Party at a
place to be designated by Secured Party which is reasonably convenient to both
parties, and if notice to Debtor of any intended disposition of Collateral, or
any other intended action is required by law in a particular instance, such
notice shall be deemed commercially reasonable if given (in the manner specified
in Section 8) at least 10 calendar days prior to the date of intended
disposition or other action; (iii) exercise or enforce any or all other rights
or remedies available to Secured Party by law or agreement against the
Collateral, against Debtor or against any other person or property. Upon the
occurrence of the Event of Default described in Section 5(iv)(B), all
Obligations shall be immediately due and payable without demand or notice
thereof. Secured Party is hereby granted a nonexclusive, worldwide and
royalty-free license to use or otherwise exploit all trademarks, trade secrets,
franchises, copyrights and patents of Debtor that Secured Party deems necessary
or appropriate to the disposition of any Collateral.

 

7. Other Personal Property. Unless at the time Secured party takes possession of
any tangible Collateral, or within seven days thereafter, Debtor gives written
notice to Secured Party of the existence of any goods, papers or other property
of Debtor, not affixed to or constituting a part of such Collateral, but which
are located or found upon or within such Collateral, describing such property,
Secured Party shall not be responsible or liable to Debtor for any action taken
or omitted by or on behalf of Secured Party with respect to such property
without actual knowledge of the existence of any such property or without actual
knowledge that it was located or to be found upon or within such Collateral.

 

Page 2 of 3 : SECAGRBL         Initials /s/ JR            



--------------------------------------------------------------------------------

8. Miscellaneous. This Agreement does not contemplate a sale of accounts, or
chattel paper. Debtor agrees that each provision whose box is checked is part of
this Agreement. This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interest can be released, only explicitly in a
writing signed by Secured Party. A waiver signed by Secured Party shall be
effective only in the specific instance and for the specific purpose given. More
delay or failure to act shall not preclude the exercise or enforcement of any of
Secured Party’s rights or remedies. All rights and remedies of Secured Party
shall be cumulative and may be exercised singularly or concurrently, at Secured
Party’s option, and the exercise or enforcement of any one such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. All notices to be given to Debtor shall be deemed sufficiently given if
delivered or mailed by registered or certified mail, postage prepaid, to Debtor
at its address set forth above or at the most recent address shown on Secured
Party’s records. Secured Party’s duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if Secured Party
exercises reasonable care in physically safekeeping such Collateral or, in the
case of Collateral in the custody or possession of a bailee or other third
person, exercises reasonable care in the selection of the bailee or other third
person, and Secured Party need not otherwise preserve, protect, insure or care
for any Collateral. Secured Party shall not be obligated to reserve any rights
Debtor may have against prior parties, to realize on the Collateral at all or in
any particular manner or order, or to apply any cash proceeds of Collateral in
any particular order of application. This Agreement shall be binding upon and
inure to the benefit of Debtor and Secured Party and their respective heirs,
representatives, successors and assigns and shall take effect when signed by
Debtor and delivered to Secured Party, and Debtor waves notice of Secured
Party’s acceptance hereof. Secured Party may execute this Agreement if
appropriate for the purpose of filing, but the failure of Secured Party to
execute this Agreement shall not affect or impair the validity or effectiveness
of this Agreement. A carbon, photographic or other reproduction of this
Agreement or of any financing statement signed by the Debtor shall have the same
force and effects as the original for all purposes of a financing statement.
Except to the extent otherwise required by law, this Agreement shall be governed
by the internal laws of the State of Minnesota. If any provision or application
of this Agreement is held unlawful or unenforceable in any respect, such
illegality or unenforceabitity shall not affect other provisions or applications
which can be given effect, and this Agreement shall be construed as if the
unlawful or unenforceable provision or application had never been contained
herein or prescribed hereby. All representations and warranties contained in
this Agreement shall survive the execution, delivery and perfomance of this
Agreement and the creation and payment of the Obligations. If this Agreement is
signed by more than one person as Debtor, the term “Debtor” shall refer to each
of them separately and to both or all of them jointly; all such persons shall be
bound both severally and jointly with the others); and the Obligations shall
include all debts, liabilities and obligations owed to Secured Party by any
Debtor solely or by both or several or all Debtors jointly or jointly and
severally, and all property described in Section 1 shall be included as part of
the Collateral, whether it is owned jointly by both or all Debtors or is owned
in whole or in part by one (or more) of them. There shall be (1) counterpart of
this Agreement and it will be marked “Original.” To the extent that this
Agreement constitutes chattel paper (as defined by the Uniform Commercial Code),
a security interest only may be created in the Agreement marked “Original”
DEBTOR HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO ANY MATTER UNDER
OR IN CONNECTION WITH THE SECURITY AGREEMENT.

 

31



--------------------------------------------------------------------------------

LOGO [g5362053620_001.jpg]

  

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue, Suite 700

MAC N9 306-070

Minneapolis, MN 55402

   Security Agreement

Name and Address of Debtor:

Natural Alternatives International, Inc.

1185 Linda Vista Drive

San Marcos, CA 92069

  

Dated as of May 5, 2004

Contract Number 120423-701

 

1. Security Interest and Collateral. To secure the payment and performance of
each and every debt, liability and obligation of every type and description
which Debtor may now or at any time hereafter owe to Wells Fargo Equipment
Finance, Inc. (“Secured Party”) (whether such debt, liability or obligation now
exists or is hereafter created or incurred, whether it is currently contemplated
by the Debtor and Secured Party, whether any documents evidencing it refer to
the Security Agreement, and whether it is or may be direct or indirect, due or
to become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several; all such debts,
liabilities and obligations being herein collectively referred to as the
“Obligations”), Debtor hereby grants Secured Party a security interest (herein
called the “Security Interest”) in the following property (herein called the
“Collateral”):

 

The Equipment described on Schedule A attached here to and made a part hereof.

together with all substitutions and replacements for and products of the
Collateral, all proceeds, accessories, attachments, parts, equipment and repairs
now or hereafter attached or affixed to or used in connection with the
Collateral.

 

2. Representations, Warranties and Agreements. Debtor represents, warrants and
agrees that:

 

  (a) Authorization. If Debtor is a corporation, a partnership or a limited
liability company, the execution, delivery and performance of this Agreement has
been duly authorized by all necessary action on the part of the Debtor and will
not violate any provision of the Debtor’s articles of incorporation or bylaws,
partnership agreement or articles of organization or management agreement, as
the case may be.

 

  (b) Office Location. Debtor’s chief executive office (if Debtor is a
corporation, a partnership or a limited liability company) is located at the
address for Debtor shown above. Debtor will not change the location of its chief
executive office or his/her residence, as the case may be, without first giving
Secured Party at least 10 days prior written notice of the new location.

 

  (c) Business Purpose; Lawful Use. The Equipment will be used primarily for
business purposes as opposed to personal, family or household purposes. Debtor
will comply with all laws and regulations applicable to the Equipment and its
use.

 

3. Additional Representations, Warranties and Agreements. Debtor represents,
warrants and agrees that:

 

  (a) Debtor has (or will have at the time Debtor acquires rights in Collateral
hereafter arising) absolute title to each item of Collateral free and clear of
all security interests, liens and encumbrances, except the Security Interest and
will defend the Collateral against all claims or demands of all persons other
than Secured Party. Debtor will not sell or otherwise dispose of the Collateral
or any interest therein without the prior written consent of Secured Party. If
Debtor is a corporation, this Agreement has been duly and validly authorized by
all necessary corporate action, and, if Debtor is a partnership or a limited
liability company, the partner(s) or manager(s) executing this Agreement has
(have) authority to act for the partnership or the limited liability company.

 

  (b) Debtor will not permit any Collateral to be located in any state (and, if
county filing is required, in any county) in which the financing statement
covering such Collateral is required to be, but has not in fact been, filed in
order to perfect the Security Interest.

 

  (c) Debtor will (i) keep all Collateral in good repair, working order and
condition, normal depreciation excepted, and will, from time to time, replace
any worn, broken or defective parts thereof; (ii) promptly pay all taxes and
other governmental charges levied or assessed upon or against any Collateral or
upon or against the creation, perfection or continuance of the Security
Interest; (iii) keep all Collateral free and clear of all security interests,
liens and encumbrances except the Security interest; (iv) at all reasonable
times, permit Secured Party or its representatives to examine or inspect any
Collateral, wherever located, and to examine, inspect and copy Debtor’s books
and records pertaining to the Collateral and its business and financial
condition; (v) keep accurate and complete records pertaining to Debtor’s
business and financial condition and submit to Secured Party such periodic
reports concerning Debetor’s bussiness and financial condition as Secured Party
may from time to time reasonably request; (vi) promptly notify Secured Party of
any loss of or material damage to any Collateral; (vii) at all times keep all
Collateral insured against risks of fire (including so-called extended
coverage), theft, collision (in case of Collateral consisting of motor vehicles)
and such other risks and in such amounts as Secured Party may reasonably
request, with any loss payable to Secured Party to the extent of its interest,
(viii) from time to time execute such financing statements as Secured Party may
reasonably require in order to perfect the Security Interest and, if any
Collateral consists of a motor execute such documents as may be required to have
the Security Interest properly noted on a certificate of title; (ix) pay when
due or reimburse Secured Party on demand for all costs of collection of any of
the Obligations and all other out-of-pocket expenses (including in each case all
reasonable attorneys’ fees) incurred by Secured Party in connection with the
creation, perfection, satisfaction, protection, defense or enforcement of the
Security Interest or the creation, continuance, protection, defense or
enforcement of this Agreement or any or all of the Obligations, including
expenses incurred in any litigation or bankruptcy or insolvency proceedings; (x)
execute, deliver or endorse any and all instruments, documents, assignment,
security agreements and other agreements and writings which Secured Party may at
any time reasonably request in order to secure, protect, perfect or enforce the
Security Interest and Secured Party’s rights under this Agreement; (xi) not use
or keep any Collateral, or permit it to be used or kept, for any unlawful
purpose or in violation of any federal, state or local law, statute or
ordinance; and (xii) not permit any Collateral to become part of or to be
affixed to any real property without first assuring to the reasonable
satisfaction of Secured Party that the Security Interest will be prior and
senior to any interest or lien then held or thereafter acquired by any mortgagee
of such real property or the owner or purchaser of any interest therein. If
Debtor at any time fails to perform or observe any agreement contained in this
Section 3(c), and if such failure shall continue for a period of ten calendar
days after Secured Party gives Debtor written notice thereof (or, in the case of
the agreements contained clauses (vii) and (viii) of this Section 3(c),
immediately upon the occurrence of such failure, without notice or lapse of
lime), Secured Party may (but need not) perform or observe such

 

THIS AGREEMENT INCLUDES THE TERMS ON THE ATTACHED PAGE(S).

 

Natural Alternatives International, Inc. Debtor

By:

  /s/ JOHN REAVES    

--------------------------------------------------------------------------------

Title

  CFO

 

    32    



--------------------------------------------------------------------------------

agreement on behalf and in the name, place and stead of Debtor (or, at Secured
Party’s option, in Secured Party’s own name) and may (but need not) take any and
all other actions which Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the procurement and
maintenance of Insurance, the execution of financing statements, the endorsement
of instruments, and the procurement of repairs, transportation or insurance);
and, except to the extent that the effect of such payment would be to render any
loan or forbearance of money usurious or otherwise illegal under any applicable
law Debtor shall thereupon pay Secured Party on demand the amount of all moneys
expended and all cost and expenses (including reasonable attorneys’ fees)
incurred by Secured Party in connection with or as a result of Secured Party’s
performing or observing such agreement or taking such actions, together with
interest thereon from the date expended or incurred by Secured Party at the
highest rate then applicable to any of the Obligations. To facilitate the
performance or observance by Secured Party of such agreements of Debtor, Debtor
hereby irrevocably appoints (which appointment is coupled with an interest)
Secured Party, or its delegate, as the attorney-in-fact of Debtor with the right
(but not the duty) from time to time to create, prepare, complete, execute,
deliver, endorse or file, in the name and on behalf of Debtor, any and all
instruments, documents, financing statements, applications for insurance and
other agreements and writings required to be obtained, executed, delivered or
endorsed by Debtor under this Section 3.

 

4. Assignment of Insurance. Debtor hereby assigns to Secured Party, as
additional security for the payment of the Obligations, any and all moneys
(including but not limited to proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of Debtor under or
with respect to, any and all policies of insurance covering the Collateral, and
Debtor hereby directs the issuer of any such policy to pay any such moneys
directly to Secured Party. Both before and after the occurrence of an Event of
default, Secured Party may (but need not), in its own name or in Debtor’s name,
execute and deliver proofs of claim, receive all such moneys, endorse checks and
other instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.

 

5. Events of Default. Each of the following occurrences shall constitute an
event of default under this Agreement (herein called “Event of Default”): (i)
Debtor shall fail to pay any or all of the Obligations when due or (if payable
on demand) on demand, or shall fail to observe or perform any covenant or
agreement herein binding on it; (ii) any representation or warranty by Debtor
set forth in the Agreement or made to Secured Party in any financial statements
or reports submitted to Secured Party by or on behalf of Debtor shall prove
materially false or misleading; (iii) a garnishment, summons or a writ of
attachment shall be issued against or served upon the Secured Party for the
attachment of any property of Debtor or any indebtedness owing to Debtor; (iv)
Debtor or any guarantor of any Obligation shall (A) be or become insolvent
(however defined); or (B) voluntarily file, or have filed against it
involuntarily, a petition under the United States Bankruptcy Code; or (C) if a
corporation, partnership, or organization, be dissolved or liquidated or, if a
partnership, suffer the death of a partner or, if an Individual, die; or (D) go
out of business; (v) an event of default shall occur under any indebtedness
Debtor may now or hereafter owe to any affiliate of Secured Party; (vi) if
Debtor is a corporation, more than 50% of the shares of voting stock of Debtor
shall become owned by a shareholder or shareholders who were not owners of
voting stock of Debtor on the date of this Agreement or, if Debtor is a
partnership, more than 50% of the partnership interests in the Debtor shall
become owned by a partner or partners who were not partners of Debtor on the
date of this Agreement; or (vii) Debtor shall consolidate with or merge into, or
sell all or substantially all of its assets to, any individual, corporation, or
other entity.

 

6. Remedies upon Event of Default. Upon the occurrence of an Event of Default
under Section 5 and at any time thereafter, Secured Party may exercise any one
or more of the following rights and remedies; (i) declare all unmatured
Obligations to be immediately due and payable, and the same shall thereupon be
immediately due and payable, without presentment or other notice or demand; (ii)
exercise and enforce any or all rights and remedies available upon default to a
secured party under the Uniform Commercial Code, including but not limited to
the right to take possession of any Collateral, proceeding without judicial
process or by judicial process (without a prior hearing or notice thereof, which
Debtor hereby expressly waives), and the right to sell, lease or otherwise
dispose of any or all of the Collateral, and in connection therewith, Secured
Party may require Debtor to make the Collateral available to Secured Party at a
place to be designated by Secured Party which is reasonably convenient to both
parties, and if notice to Debtor of any intended disposition of Collateral or
any other intended action is required by law in a particular instance , such
notice shall be deemed commercially reasonable if given (in the manner specified
in Section 7) at least 10 calendar days prior to the dale of intended
disposition or other action; (iii) exercise or enforce any or all other rights
or remedies available to Secured Party by law or agreement against the
Collateral, against Debtor or against any other person or property. Upon the
occurrence of the Event of Default described in Section 5(iv)(B), all
Obligations shall be immediately due and payable without demand or notice
thereof.

 

7. Miscellaneous. This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interest can be released, only explicitly in a
writing signed by Secured Party. A waiver signed by Secured Party shall be
effective only in the specific instance and for the specific purpose given. Mere
delay or failure to act shall not preclude the exercise or enforcement of any of
Secured Party’s rights or remedies. All rights and remedies of Secured Party
shall be cumulative and may be exercised singularly or concurrently, at Secured
Party’s option, and the exercise or enforcement of any one such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. All notices to be given to Debtor shall be deemed sufficiently given if
delivered or mailed by registered or certified mail, postage prepaid, to Debtor
at its address set forth above or at the most recent address shown on Secured
Party’s records. Secured Party’s duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if Secured Party
exercises reasonable care in physically safekeeping such Collateral or, in the
case of Collateral in the custody or possession of a bailee or other third
person, exercises reasonable care in the selection of the bailee or other third
person, and Secured Party need not otherwise preserve, protect, insure or care
for any Collateral. Secured Party shall not be obligated to reserve any rights
Debtor may have against prior parties, to realize on the Collateral at all or in
any particular manner or order, or to apply any cash proceeds of Collateral in
any particular order of application. This Agreement shall be binding upon and
inure to the benefit of Debtor and Secured Party and their respective heirs,
representatives, successors and assigns and shall take effect when signed by
Debtor and delivered to Secured Party, and Debtor waves notice of Secured
Party’s acceptance hereof. Secured Party may execute this Agreement if
appropriate for the purpose of filing, but the failure of Secured Party to
execute this Agreement shall not affect or impair the validity or effectiveness
of this Agreement. A carbon, photographic or other reproduction of this
Agreement or of any financing statement signed by the Debtor shall have the same
force and effects as the original for all purposes of a financing statement.
Except to the extent otherwise required by law, this Agreement shall be governed
by the internal laws of the State of Minnesota. If any provision or application
of this Agreement is held unlawful or unenforceable in any respect, such
illegality or unenforceability shall not affect other provisions or applications
which can be given effect, and this Agreement shall be construed as if the
unlawful or unenforceable provision or application had never been contained
herein or prescribed hereby. All representations and warranties contained in
this Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Obligations. If this Agreement is
signed by more than one person as Debtor, the term “Debtor” shall refer to each
of them separately and to both or all of them jointly; all such persons shall be
bound both severally and jointly with the other(s); and the Obligations shall
include all debts, liability and obligations owed to Secured Party by any Debtor
solely or by both or several or all Debtors jointly or jointly and severally,
and all property described in Section 1 shall be included as part of the
Collateral, whether it is owned jointly by both or all Debtors or is owned in
whole or in part by one (or more) of them. There shall be (1) counterpart of
this Agreement and it will be marked “Original.” To the extent that this
Agreement constitutes chattel paper (as that term is defined by the Uniform
Commercial Code), a security interest only may be created in the Agreement
marked “Original.” DEBTOR HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT
TO ANY MATTER UNDER OR IN CONNECTION WITH THE SECURITY AGREEMENT.

 

Page 2 of 2 : SECAGREQ       Initials /s/ JR.



--------------------------------------------------------------------------------

LOGO [g5362053620_001.jpg]

  

Wells Fargo Equipment Finance, Inc.

2030 Main Street

9th Floor

Irvine. CA 92614-7255

   Schedule A

 

Contract Number 120423-701 dated as of May 5, 2004

 

Debtor:

   Natural Alternatives International, Inc.

 

Vendor Name

--------------------------------------------------------------------------------

  

Invoice/Quote Number and Date

--------------------------------------------------------------------------------

Prime Business Systems

   Quote #8488 dated 9/12/03      Invoice#17749 dated 11/10/03 & Invoice#18374
dated 12/6/03

Xerox Corporation

   Invoice#097401348 & 097401350 dated 8/21/03

Consiliant Technologies

   Invoice#25 dated 2/10/04

AmeriComp

   Invoice#21646 dated 2/5/04

AmeriComp

   Invoice#21851 dated 3/23/04

AmeriComp

   Invoice#22217 dated 3/23/04

AmeriComp

   Invoice#21647 dated 2/5/04

AmeriComp

   Invoice#21852 dated 2/20/04

SE Technologies

   Schedule A to Professional Services Agreement dated 7/10/03

Consiliant Technologies

   Invoice#25 dated 2/10/04

IMA

   Invoice#IM18673-IN dated 12/26/02

Markem

   Invoice#848225 dated 2/5/03

Pack West

   Invoice#13788 dated 3/28/03

Ron Preston Prom.

   Invoice#033-31-dated 4/14/03

EuipNet Direct

   Invoice# 12732 dated 4/24/03

Sunset Packaging Co.

   Invoice#NA62605 dated 6/26/03

Alltech

   Invoice#898124 dated 6/30/04

Dl Pharma Tech

   Invoice#2235 dated 6/23/03

Agilent Technologies

   Invoice# 100808044 dated 6/25/03

Merritt-Pac

   Invoice#30234 dated 4/25/03

Scottish Ent.

   Invoice#2089 dated 5/19/03

PDC International

   Invoice#NA62605 dated 8/31/03

Marburg Ind.

   Invoice#9951 dated 11/4/03

IMA

   Invoice#IM27009-IN dated 10/31/03

IMA

   Invoice#IM27462-IN dated 11/19/03

Bran+Luebbe

   Invoice#32396 dated 11/6/03

Kaps-All

   Invoice#39206 dated 12/3/03

Kaps-All

   Invoice# 39198 dated 11/26/03

San Diego Crane

   Invoice#5436 dated 11/4/03

Ron Preston Prom.

   Invoice#219 dated 1/5/04

Advanced Air

   Invoice#11286 dated 2/19/04

Dynamold Int.

   Invoice#275-729 dated 11/12/02

Dynamold Int.

   Invoice#275-730 dated 11/12/02

Dynamold Int.

   Invoice#275-732 dated 11/1/02

Dynamold Int.

   Invoice#275-733 dated 11/1/02

Dynamold Int.

   Invoice#275-836 dated 7/17/03

Heat and Control

   Invoice#90100940 dated 3/12/04

SBC

   Invoice#276-235114 dated 11/13/03

SBC

   Invoice#276-146761 dated 3/8/04

SBC

   Invoice#276-138275 dated 12/17/03

SBC

   Invoice#276-138446 dated 12/18/03

Ken Grody Ford

   Quote from Ken Grody dated 11/21/03 referencing One(1) Used 2002 Ford Truck

John Wayne

   BOS dated 2/10/04 referecing One (1) 1997 Used Ford Truck

 



--------------------------------------------------------------------------------

Debtor hereby authorizes Secured Party to insert factual information regarding
the Equipment, most specifically the Serial Number or VIN, into this Equipment
Description.

 

Dated: May 10, 2004

 

Debtor: Natural Alternatives International, Inc. By:   /s/ JOHN REAVES    

--------------------------------------------------------------------------------

Its:

  CFO

 



--------------------------------------------------------------------------------

WELLS FARGO   

SECURITY AGREEMENT

EQUIPMENT AND FIXTURES

 

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
Natural Alternatives International, Inc., or any of them (“Debtor”), hereby
grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) a
security interest in all goods, tools, machinery, furnishings, furniture and
other equipment and fixtures, now or at any time hereafter, and prior to the
termination hereof, owned or acquired by Debtor, wherever located, whether in
the possession of Debtor or any other person and whether located on Debtor’s
property or elsewhere, and all improvements, replacements, accessions and
additions thereto and embedded software included therein (collectively called
“Collateral”), and including all of the foregoing which are now or hereafter
affixed or to be affixed to, and whether or not severed and removed from, the
real property described on Schedule 1 attached hereto and incorporated herein by
this reference, together with whatever is receivable or received when any of the
Collateral or proceeds thereof are sold, leased, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including without limitation, (a) all accounts, contract rights, chattel paper
(whether electronic or tangible), instruments, promissory notes, documents,
general intangibles, payment intangibles and other rights to payment of every
kind now or at any time hereafter arising from any such sale, lease, collection,
exchange or other disposition of any of the foregoing, (b) all rights to
payment, including returned premiums, with respect to any insurance relating to
any of the foregoing, and (c) all rights to payment with respect to any claim or
cause of action affecting or relating to any of the foregoing (hereinafter
called “Proceeds”).

 

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank; (b)
all obligations of Debtor and rights of Bank under this Agreement; and (c) all
present and future obligations of Debtor to Bank of other kinds. The word
“Indebtedness” is used herein in its most comprehensive sense and includes any
and all advances, debts, obligations and liabilities of Debtor, or any of them,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether Debtor may
be liable individually or jointly, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.

 

3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, including without limitation, the payment of all
Indebtedness of Debtor to Bank, and the termination of all commitments of Bank
to extend credit to Debtor, existing at the time Bank receives written notice
from Debtor of the termination of this Agreement.

 

4. OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder. Any
money received by Bank in respect of the Collateral may be deposited, at Bank’s
option, into a non-interest bearing account over which Debtor shall have no
control, and the same shall, for all purposes, be deemed Collateral hereunder.

 

5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank that:
(a) Debtor’s legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner and
has possession or control of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds; (d)
all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank, or
heretofore disclosed by Debtor to Bank, in writing; (e) all statements contained
herein are true and complete in all material respects; (f) no financing
statement covering any of the Collateral or Proceeds, and naming any secured
party other than Bank, is on file in any public office; and (g) Debtor is not in
the business of selling goods of the kind included within the Collateral subject
to this Agreement, and Debtor acknowledges that no sale or other disposition of
any Collateral, including without limitation, any Collateral which Debtor may
deem to be surplus, has been or shall be consented to or acquiesced in by Bank,
except as specifically set forth in writing by Bank.

 

SECAAGMT.CA (12/03)    20040421030 / Page 1      62596, #6411046333          



--------------------------------------------------------------------------------

6. COVENANTS OF DEBTOR.

 

6.1 Debtor Agrees in general: (a) to pay Indebtedness secured hereby when due;
(b) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (c) to pay all costs
and expenses, including reasonable attorneys’ fees, incurred by Bank in the
perfection and preservation of the Collateral or Bank’s interest therein and/or
the realization, enforcement and exercise of Bank’s rights, powers and remedies
hereunder; (d) to permit Bank to exercise its powers; (e) to execute and deliver
such documents as Bank deems necessary to create, perfect and continue the
security interests contemplated hereby; (f) not to change its name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (g) not to change the places where Debtor keeps
any Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (h) to cooperate with Bank in perfecting all security interests
granted herein and in obtaining such agreements from third parties as Bank deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder.

 

6.2 Debtor agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (a) that Bank is authorized to file financing statements
in the name of Debtor to perfect Bank’s security interest in Collateral and
Proceeds; (b) to insure the Collateral with Bank named as loss payee, in form,
substance and amounts, under agreements, against risks and liabilities, and with
insurance companies satisfactory to Bank; (c) to operate the Collateral in
accordance with all applicable statutes, rules and regulations relating to the
use and control thereof, and not to use the Collateral for any unlawful purpose
or in any way that would void any insurance required to be carried in connection
therewith; (d) not to permit any security interest in or lien on the Collateral
or Proceeds, including without limitation, liens arising from repairs to or
storage of the Collateral, except in favor of Bank; (e) to pay when due all
license fees, registration fees and other charges in connection with any
Collateral; (f) not to remove the Collateral from Debtor’s premises unless the
Collateral consists of mobile goods as defined in the California Uniform
Commercial Code, in which case Debtor agrees not to remove or permit the removal
of the Collateral from its state of domicile for a period in excess of 30
calendar days; (g) not to sell, hypothecate or otherwise dispose of, nor permit
the transfer by operation of law of, any of the Collateral or Proceeds or any
interest therein; (h) not to rent, lease or charter the Collateral; (i) to
permit Bank to inspect the Collateral at any time; (j) to keep, in accordance
with generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit Bank to inspect the same
and make copies thereof at any reasonable time; (k) if requested by Bank, to
receive and use reasonable diligence to collect Proceeds, in trust and as the
property of Bank, and to immediately endorse as appropriate and deliver such
Proceeds to Bank daily in the exact form in which they are received together
with a collection report in form satisfactory to Bank; (l) not to commingle
Proceeds or collections thereunder with other property; (m) to give only normal
allowances and credits and to advise Bank thereof immediately in writing if they
affect any Collateral or Proceeds in any material respect; (n) in the event Bank
elects to receive payments of Proceeds hereunder, to pay all expenses incurred
by Bank in connection therewith, including expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto; and (o) to
provide any service and do any other acts which may be necessary to maintain,
preserve and protect all Collateral and, as appropriate and applicable, to keep
the Collateral in good and saleable condition and repair, to deal with the
Collateral in accordance with the standards and practices adhered to generally
by owners of like property, and to keep all Collateral and Proceeds free and
clear of all defenses, rights of offset and counterclaims.

 

7. POWERS OF BANK. Debtor appoints Bank its true attorney-in-fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them, whether or not Debtor is in
default: (a) to perform any obligation of Debtor hereunder in Debtor’s name or
otherwise; (b) to give notice to account debtors or others of Bank’s rights in
the Collateral and Proceeds, to enforce or forebear from enforcing the same and
make extension or modification agreements with respect thereto; (c) to release
persons liable on Proceeds and to give receipts and acquittances and compromise
disputes in connection therewith; (d) to release or substitute security; (e) to
resort to security in any order; (f) to prepare, execute, file, record or
deliver notes, assignments, schedules, designation statements, financing
statements,

 

SECAAGMT.CA (12/03)    20040421030 / Page 2      62596, #6411046333          



--------------------------------------------------------------------------------

continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Bank’s interest in the Collateral and Proceeds; (g) to receive, open and read
mail addressed to Debtor; (h) to take cash, instruments for the payment of money
and other property to which Bank is entitled; (i) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its own
name or a fictitious name; (j) to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(k) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Bank, at Bank’s sole option, toward
repayment of the Indebtedness or replacement of the Collateral; (l) to exercise
all rights, powers and remedies which Debtor would have, but for this Agreement,
with respect to all Collateral and Proceeds subject hereto; (m) to enter onto
Debtor’s premises in inspecting the Collateral; and (n) to do all acts and
things and execute all documents in the name of Debtor or otherwise, deemed by
Bank as necessary, proper and convenient in connection with the preservation,
perfection or enforcement of its rights hereunder.

 

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
Any such payments made by Bank shall be obligations of Debtor to Bank, due and
payable immediately upon demand, together with interest at a rate determined in
accordance with the provisions of this Agreement, and shall be secured by the
Collateral and Proceeds, subject to all terms and conditions of this Agreement.

 

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, or (ii) any other agreement
between Debtor and Bank, including without limitation any loan agreement,
relating to or executed in connection with any Indebtedness; (b) any
representation or warranty made by Debtor herein shall prove to be incorrect,
false or misleading in any material respect when made; (c) Debtor shall fail to
observe or perform any obligation or agreement contained herein; (d) any
impairment of the rights of Bank in any Collateral or Proceeds or any attachment
or like levy on any property of Debtor; and (e) Bank, in good faith, believes
any or all of the Collateral and/or Proceeds to be in danger of substantial
misuse, dissipation, commingling, loss, theft, damage or destruction, or
otherwise in substantial jeopardy or materially unsatisfactory in character or
value.

 

10. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have the
right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the California Uniform Commerical
Code or otherwise provided by law, including without limitation, the right (a)
to contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. Any waiver, permit, consent or approval of any kind by Bank
of any default hereunder, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing. It is agreed that public or private sales or other dispositions, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions.

 

While an Event of Default exists: (a) Debtor will deliver to Bank from time to
time, as requested by Bank, current lists of all Collateral and Proceeds; (b)
Debtor will not dispose of any Collateral or Proceeds except on

 

SECAAGMT.CA (12/03)    20040421030 / Page 3      62596, #6411046333          



--------------------------------------------------------------------------------

terms approved by Bank; (c) at Bank’s request. Debtor will assemble and deliver
all Collateral and Proceeds, and books and records pertaining thereto, to Bank
at a reasonably convenient place designated by Bank; and (d) Bank may, without
notice to Debtor, enter onto Debtor’s premises and take possession of the
Collateral. Debtor further agrees that Bank shall have no obligation to process
or prepare any Collateral for sale or other disposition.

 

11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred Bank shall retain all rights, powers, privileges and remedies herein
given.

 

12. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full
and all commitments by Bank to extend credit to Debtor have been terminated, the
power of sale or other disposition and all other rights, powers, privileges and
remedies granted to Bank hereunder shall continue to exist and may be exercised
by Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.

 

13. MISCELLANEOUS. When there is more than one Debtor named herein: (a) the word
“Debtor” shall mean all or any one or more of them as the context requires; (b)
the obligations of each Debtor hereunder are joint and several; and (c) until
all Indebtedness shall have been paid in full, no Debtor shall have any right of
subrogation or contribution, and each Debtor hereby waives any benefit of or
right to participate in any of the Collateral or Proceeds or any other security
now or hereafter held by Bank. Debtor hereby waives any right to require Bank to
(i) proceed against Debtor or any other person, (ii) proceed against or exhaust
any security from Debtor or any other person, (iii) perform any obligation of
Debtor with respect to any Collateral or Proceeds, and (d) make any presentment
or demand, or give any notice of nonpayment or nonperformance, protest, notice
of protest or notice of dishonor hereunder or in connection with any Collateral
or Proceeds. Debtor further waives any right to direct the application of
payments or security for any Indebtedness of Debtor or indebtedness of customers
of Debtor.

 

14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows: (a)
if personally delivered, upon delivery; (b) if sent by mail, upon the earlier of
the date of receipt or 3 days after deposit in the U. S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.

 

15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in exercising any right, power, privilege or remedy conferred by this
Agreement or in the enforcement thereof, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Debtor or in any way affecting any of
the Collateral or Bank’s ability to exercise any of its rights or remedies with

 

SECAAGMT.CA (12/03)    20040421030 / Page 4      62596, #6411046333          



--------------------------------------------------------------------------------

respect thereto. All of the foregoing shall be paid by Debtor with interest from
the date of demand until paid in full at a rate per annum equal to the greater
of ten percent (10%) or Bank’s Prime Rate in effect from time to time.

 

16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

 

17. OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this Agreement
as Debtor hereby expressly agrees that recourse may be had against his or her
separate property for all his or her Indebtedness to Bank secured by the
Collateral and Proceeds under this Agreement.

 

18. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

Debtor warrants that Debtor is an organization registered under the laws of the
State of Delaware.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 1185 Linda Vista Drive, San
Marcos, CA 92069

 

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: 1211-C Park Center Drive,
Vista, CA 92083; 1215 Park Center Drive, Vista, CA 92083

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of May 1, 2004.

 

Natural Alternatives International, Inc. By:  

/s/ John Reaves

   

--------------------------------------------------------------------------------

   

John Reaves, Chief Financial Officer

By:  

/s/ Randell Weaver

   

--------------------------------------------------------------------------------

   

Randell Weaver, President

 

SECAAGMT.CA (12/03)    20040421030 / Page 5      62596, #6411046333          



--------------------------------------------------------------------------------

/s/ JR

----------------

Please Initial

/s/ RW

 

SCHEDULE 1

TO

SECURITY AGREEMENT

 

This Schedule 1 is attached to and made a part of that certain Security
Agreement dated as of May 1, 2004, executed by Natural Alternatives
International, Inc. (“Debtor”) for the benefit of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”).

 

DESCRIPTION OF REAL PROPERTY:

 

1185 Linda Vista Drive; San Marcos, CA 92069

 

PARCEL 1:

 

AN UNDIVIDED 37.11 % INTEREST IN AND TO LOT 1 OF SAN MARCOS TRACT 255, IN THE
CITY OF SAN MARCOS, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP
THEREOF NO. 10841, AS FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY, ON FEBRUARY 10, 1984.

 

EXCEPTING THEREFROM ALL UNITS AS SHOWN ON THAT CERTAIN CONDOMINIUM PLAN ENTITLED
“OLD MILL PARK SAN MARCOS II” RECORDED APRIL 3, 1984 AS FILE NO. 84-122110,
OFFICIAL RECORDS AND DEFINED IN THE DECLARATION OF COVENANTS, CONDITIONS AND
RESTRICTIONS RECORDED MARCH 16, 1984 AS FILE NO. 84-097363, OFFICIAL RECORDS.

 

PARCEL 2:

 

UNITS 5B, 6A, 6B, 7A, 7B, 8A AND 8B AS SHOWN ON THAT CERTAIN CONDOMINIUM PLAN
REFERRED TO IN PARCEL 1 ABOVE.

 

PARCEL 3:

 

A RECIPROCAL ACCESS EASEMENT FOR INGRESS, EGRESS AND INCIDENTAL PURPOSES THERETO
OVER THE WESTERLY 14.00 FEET OF, PARCEL 2 OF PARCEL MAP NO. 12792, IN THE CITY
OF SAN MARCOS; COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, FILED IN THE OFFICE OF
THE COUNTY RECORDER OF SAN DIEGO COUNTY, JULY 6, 1983 AS FILE NO. 83-229209,
OFFICIAL RECORDS.

 

1211-C Park Center Dr.; Vista, CA & 1215 Park Center Dr. Vista, CA 92083

 

PARCEL 1:

 

PARCEL B OF PARCEL MAP NO. 16047, IN THE CITY OF VISTA, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY, APRIL 10, 1990 AS FILE NO. 90-193067 OF OFFICIAL RECORDS.

 

PARCEL 2:

 

PARCEL C-1 OF PARCEL MAP NO. 17010, IN THE CITY OF VISTA, COUNTY OF SAN . DIEGO,
STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY ON DECEMBER 2, 1992 AS FILE NO. 1992-0774240 OF OFFICIAL RECORDS.

 



--------------------------------------------------------------------------------

WELLS FARGO   

CONTINUING SECURITY AGREEMENT

RIGHTS TO PAYMENT AND INVENTORY

 

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
Natural Alternatives International, Inc., or any of them (“Debtor”), hereby
grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) a
security interest in all accounts, deposit accounts, chattel paper (whether
electronic or tangible), instruments, promissory notes, documents, general
intangibles, payment intangibles, software, letter of credit rights, health-care
insurance receivables and other rights to payment (collectively called “Rights
to Payments”), now existing or at any time hereafter, and prior to the
termination hereof, arising (whether they arise from the sale, lease or other
disposition of inventory or from performance of contracts for service,
manufacture, construction, repair or otherwise or from any other source
whatsoever), including all securities, guaranties, warranties, indemnity
agreements, insurance policies, supporting obligations and other agreements
pertaining to the same or the property described therein, and in all goods
returned by or repossessed from Debtor’s customers, together with a security
interest in all inventory, goods held for sale or lease or to be furnished under
contracts for service, goods so leased or furnished, raw materials, component
parts and embedded software, work in process or materials used or consumed in
Debtor’s business and all warehouse receipts, bills of lading and other
documents evidencing goods owned or acquired by Debtor, and all goods covered
thereby, now or at any time hereafter, and prior to the termination hereof,
owned or acquired by Debtor, wherever located, and all products thereof
(collectively called “Inventory”), whether in the possession of Debtor,
warehousemen, bailees or any other person, or in process of delivery and whether
located at Debtor’s places of business or elsewhere (with all Rights to Payment
and Inventory referred to herein collectively as the “Collateral”), together
with whatever is receivable or received when any of the Collateral or proceeds
thereof are sold, leased, collected, exchanged or otherwise disposed of, whether
such disposition is voluntary or involuntary, including without limitation, all
rights to payment, including returned premiums, with respect to any insurance
relating to any of the foregoing, and all rights to payment with respect to any
claim or cause of action affecting or relating to any of the foregoing
(hereinafter called “Proceeds”).

 

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank; (b)
all obligations of Debtor and rights of Bank under this Agreement; and (c) all
present and future obligations of Debtor to Bank of other kinds. The word
“Indebtedness” is used herein in its most comprehensive sense and includes any
and all advances, debts, obligations and liabilities of Debtor, or any of them,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether Debtor may
be liable individually or jointly, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.

 

3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, including without limitation, the payment of all
Indebtedness of Debtor to Bank, and the termination of all commitments of Bank
to extend credit to Debtor, existing at the time Bank receives written notice
from Debtor of the termination of this Agreement.

 

4. OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder. Any
money received by Bank in respect of the Collateral may be deposited, at Bank’s
option, into a non-interest bearing account over which Debtor shall have no
control, and the same shall, for all purposes, be deemed Collateral hereunder.

 

5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank that:
(a) Debtor’s legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner and
has possession or control of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds; (d)
all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character,

 

SECAAGMT.CA (12/03)    20040421030 / Page 1      62596, #6411046333          



--------------------------------------------------------------------------------

except the lien created hereby or as otherwise agreed to by Bank, or heretofore
disclosed by Debtor to Bank, in writing; (e) all statements contained herein
and, where applicable, in the Collateral are true and complete in all material
respects; (f) no financing statement covering any of the Collateral or Proceeds,
and naming any secured party other than Bank, is on file in any public office;
(g) all persons appearing to be obligated on Rights to Payment and Proceeds have
authority and capacity to contract and are bound as they appear to be; (h) all
property subject to chattel paper has been properly registered and filed in
compliance with law and to perfect the interest of Debtor in such property; and
(i) all Rights to Payment and Proceeds comply with all applicable laws
concerning form, content and manner of preparation and execution, including
where applicable Federal Reserve Regulation Z and any State consumer credit
laws.

 

6. COVENANTS OF DEBTOR.

 

6.1 Debtor Agrees in general: (a) to pay Indebtedness secured hereby when due;
(b) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (c) to pay all costs
and expenses, including reasonable attorneys’ fees, incurred by Bank in the
perfection and preservation of the Collateral or Bank’s interest therein and/or
the realization, enforcement and exercise of Bank’s rights, powers and remedies
hereunder; (d) to permit Bank to exercise its powers; (e) to execute and deliver
such documents as Bank deems necessary to create, perfect and continue the
security interests contemplated hereby; (f) not to change its name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (g) not to change the places where Debtor keeps
any Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (h) to cooperate with Bank in perfecting all security interests
granted herein and in obtaining such agreements from third parties as Bank deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder.

 

6.2 Debtor agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (a) that Bank is authorized to file financing statements
in the name of Debtor to perfect Bank’s security interest in Collateral and
Proceeds; (b) to insure Inventory and, where applicable, Rights to Payment with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Bank; (c) not to use any Inventory for any unlawful purpose or in any way that
would void any insurance required to be carried in connection therewith; (d) not
to remove Inventory from Debtor’s premises, except for deliveries to buyers in
the ordinary course of Debtor’s business and except Inventory which consists of
mobile goods as defined in the California Uniform Commercial Code, in which case
Debtor agrees not to remove or permit the removal of the Inventory from its
state of domicile for a period in excess of 30 calendar days; (e) not to permit
any security interest in or lien on the Collateral or Proceeds, including
without limitation, liens arising from the storage of Inventory, except in favor
of Bank; (f) not to sell, hypothecate or otherwise dispose of, nor permit the
transfer by operation of law of, any of the Collateral or Proceeds or any
interest therein, except sales of Inventory to buyers in the ordinary course of
Debtor’s business; (g) to furnish reports to Bank of all acquisitions, returns,
sales and other dispositions of the Inventory in such form and detail and at
such times as Bank may require; (h) to permit Bank to inspect the Collateral at
any time; (i) to keep, in accordance with generally accepted accounting
principles, complete and accurate records regarding all Collateral and Proceeds,
and to permit Bank to inspect the same and make copies thereof at any reasonable
time; (j) if requested by Bank, to receive and use reasonable diligence to
collect Rights to Payment and Proceeds, in trust and as the property of Bank,
and to immediately endorse as appropriate and deliver such Rights to Payment and
Proceeds to Bank daily in the exact form in which they are received together
with a collection report in form satisfactory to Bank; (k) not to commingle
Rights to Payment, Proceeds or collections thereunder with other property; (l)
to give only normal allowances and credits and to advise Bank thereof
immediately in writing if they affect any Rights to Payment or Proceeds in any
material respect; (m) on demand, to deliver to Bank returned property resulting
from, or payment equal to, such allowances or credits on any Rights to Payment
or Proceeds or to execute such documents and do such other things as Bank may
reasonably request for the purpose of perfecting, preserving and enforcing its
security interest in such returned property; (n) from time to time, when
requested by Bank, to prepare and deliver a schedule of all Collateral and
Proceeds subject to this Agreement and to assign in writing and deliver

 

SECAAGMT.CA (12/03)    20040421030 / Page 2      62596, #6411046333          



--------------------------------------------------------------------------------

to Bank all accounts, contracts, leases and other chattel paper, instruments,
documents and other evidences thereof; (o) in the event Bank elects to receive
payments of Rights to Payment or Proceeds hereunder, to pay all expenses
incurred by Bank in connection therewith, including expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto; and (p) to
provide any service and do any other acts which may be necessary to maintain,
preserve and protect all Collateral and, as appropriate and applicable, to keep
all Collateral in good and saleable condition in accordance with the standards
and practices adhered to generally by users and manufacturers of like property,
and to keep all Collateral and Proceeds free and clear of all defenses, rights
of offset and counterclaims.

 

7. POWERS OF BANK. Debtor appoints Bank its true attorney-in-fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them, whether or not Debtor is in
default: (a) to perform any obligation of Debtor hereunder in Debtor’s name or
otherwise; (b) to give notice to account debtors or others of Bank’s rights in
the Collateral and Proceeds, to enforce or forebear from enforcing the same and
make extension or modification agreements with respect thereto; (c) to release
persons liable on Proceeds and to give receipts and acquittances and compromise
disputes in connection therewith; (d) to release or substitute security; (e) to
resort to security in any order; (f) to prepare, execute, file, record or
deliver notes, assignments, schedules, designation statements, financing
statements, continuation statements, termination statements, statements of
assignment, applications for registration or like papers to perfect, preserve or
release Bank’s interest in the Collateral and Proceeds; (g) to receive, open and
read mail addressed to Debtor; (h) to take cash, instruments for the payment of
money and other property to which Bank is entitled; (i) to verify facts
concerning the Collateral and Proceeds by inquiry of obligors thereon, or
otherwise, in its own name or a fictitious name; (j) to endorse, collect,
deliver and receive payment under instruments for the payment of money
constituting or relating to Proceeds; (k) to prepare, adjust, execute, deliver
and receive payment under insurance claims, and to collect and receive payment
of and endorse any instrument in payment of loss or returned premiums or any
other insurance refund or return, and to apply such amounts received by Bank, at
Bank’s sole option, toward repayment of the Indebtedness or replacement of the
Collateral; (l) to exercise all rights, powers and remedies which Debtor would
have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto; (m) to enter onto Debtor’s premises in inspecting the
Collateral; (n) to make withdrawals from and to close deposit accounts or other
accounts with any financial institution, wherever located, into which Proceeds
may have been deposited, and to apply funds so withdrawn to payment of the
Indebtedness; (o) to preserve or release the interest evidenced by chattel paper
to which Bank is entitled hereunder and to endorse and deliver any evidence of
title incidental thereto; and (p) to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Bank as necessary,
proper and convenient in connection with the preservation, perfection or
enforcement of its rights hereunder.

 

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
Any such payments made by Bank shall be obligations of Debtor to Bank, due and
payable immediately upon demand, together with interest at a rate determined in
accordance with the provisions of this Agreement, and shall be secured by the
Collateral and Proceeds, subject to all terms and conditions of this Agreement.

 

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, or (ii) any other agreement
between Debtor and Bank, including without limitation any loan agreement,
relating to or executed in connection with any Indebtedness; (b) any
representation or warranty made by Debtor herein shall prove to be incorrect,
false or misleading in any material respect when made; (c) Debtor shall fail to
observe or perform any obligation or agreement contained herein; (d) any
impairment of the rights of Bank in any Collateral or Proceeds or any attachment
or like levy on any property of Debtor; and (e) Bank, in good faith, believes
any or

 

SECAAGMT.CA (12/03)    20040421030 / Page 3      62596, #6411046333          



--------------------------------------------------------------------------------

all of the Collateral and/or Proceeds to be in danger of substantial misuse,
dissipation, commingling, loss, theft, damage or destruction, or otherwise in
substantial jeopardy or materially unsatisfactory in character or value.

 

10. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have the
right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the California Uniform Commercial
Code or otherwise provided by law, including without limitation, the right (a)
to contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. Any waiver, permit, consent or approval of any kind by Bank
of any default hereunder, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing. It is agreed that public or private sales or other dispositions, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions.

 

While an Event of Default exists: (a) Debtor will deliver to Bank from time to
time, as requested by Bank, current lists of all Collateral and Proceeds; (b)
Debtor will not dispose of any Collateral or Proceeds except on terms approved
by Bank; (c) at Bank’s request, Debtor will assemble and deliver all Collateral
and Proceeds, and books and records pertaining thereto, to Bank at a reasonably
convenient place designated by Bank; and (d) Bank may, without notice to Debtor,
enter onto Debtor’s premises and take possession of the Collateral. With respect
to any sale by Bank of any Collateral subject to this Agreement, Debtor hereby
expressly grants to Bank the right to sell such Collateral using any or all of
Debtor’s trademarks, trade names, trade name rights and/or proprietary labels or
marks. Debtor further agrees that Bank shall have no obligation to process or
prepare any Collateral for sale or other disposition.

 

11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred Bank shall retain all rights, powers, privileges and remedies herein
given.

 

12. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full
and all commitments by Bank to extend credit to Debtor have been terminated, the
power of sale or other disposition and all other rights, powers, privileges and
remedies granted to Bank hereunder shall continue to exist and may be exercised
by Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.

 

13. MISCELLANEOUS. When there is more than one Debtor named herein: (a) the word
“Debtor” shall mean all or any one or more of them as the context requires; (b)
the obligations of each Debtor hereunder are joint and several; and (c) until
all Indebtedness shall have been paid in full, no Debtor shall have any right of

 

SECAAGMT.CA (12/03)    20040421030 / Page 4      62596, #6411046333          



--------------------------------------------------------------------------------

subrogation or contribution, and each Debtor hereby waives any benefit of or
right to participate in any of the Collateral or Proceeds or any other security
now or hereafter held by Bank. Debtor hereby waives any right to require Bank to
(i) proceed against Debtor or any other person, (ii) proceed against or exhaust
any security from Debtor or any other person, (iii) perform any obligation of
Debtor with respect to any Collateral or Proceeds, and (d) make any presentment
or demand, or give any notice of nonpayment or nonperformance, protest, notice
of protest or notice of dishonor hereunder or in connection with any Collateral
or Proceeds. Debtor further waives any right to direct the application of
payments or security for any Indebtedness of Debtor or indebtedness of customers
of Debtor.

 

14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows: (a)
if personally delivered, upon delivery; (b) if sent by mail, upon the earlier of
the date of receipt or 3 days after deposit in the U. S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.

 

15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in exercising any right, power, privilege or remedy conferred by this
Agreement or in the enforcement thereof, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Debtor or in any way affecting any of
the Collateral or Bank’s ability to exercise any of its rights or remedies with
respect thereto. All of the foregoing shall be paid by Debtor with interest from
the date of demand until paid in full at a rate per annum equal to the greater
of ten percent (10%) or Bank’s Prime Rate in effect from time to time.

 

16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

 

17. OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this Agreement
as Debtor hereby expressly agrees that recourse may be had against his or her
separate property for all his or her Indebtedness to Bank secured by the
Collateral and Proceeds under this Agreement.

 

18. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

Debtor warrants that Debtor is an organization registered under the laws of the
State of Delaware.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 1185 Linda Vista Drive, San
Marcos, CA 92069

 

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: 1211-C Park Center Drive,
Vista, CA 92083; 1215 Park Center Drive, Vista, CA 92083

 

SECAAGMT.CA (12/03)    20040421030 / Page 5      62596, #6411046333          



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of May 1, 2004.

 

Natural Alternatives International, Inc. By:  

/s/ John Reaves

   

--------------------------------------------------------------------------------

   

John Reaves, Chief Financial Officer

By:  

/s/ Randell Weaver

   

--------------------------------------------------------------------------------

   

Randell Weaver, President

 

SECAAGMT.CA (12/03)    20040421030 / Page 6      62596, #6411046333          